                   Case 20-10156-MFW               Doc 59       Filed 01/28/20        Page 1 of 73



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                )
    In re:                                                      )   Chapter 11
                                                                )
    BL RESTAURANTS HOLDING, LLC, et al., 1                      )   Case No. 20-10156 (MFW)
                                                                )
                               Debtors.                         )   (Joint Administration Requested)
                                                                )
                                                                )   Related to Docket No. 7

              INTERIM ORDER (I) AUTHORIZING DEBTORS TO OBTAIN
             POSTPETITION FINANCING PURSUANT TO SECTION 364 OF
           THE BANKRUPTCY CODE, (II) AUTHORIZING THE USE OF CASH
          COLLATERAL PURSUANT TO SECTION 363 OF THE BANKRUPTCY
        CODE, (III) GRANTING ADEQUATE PROTECTION TO THE PREPETITION
      SECURED PARTIES PURSUANT TO SECTIONS 361, 362, 363 AND 364 OF THE
     BANKRUPTCY CODE, (IV) GRANTING LIENS AND SUPERPRIORITY CLAIMS,
    (V) MODIFYING AUTOMATIC STAY, AND (VI) SCHEDULING A FINAL HEARING

             Upon the motion (the “DIP Motion”) of the above-captioned debtors and debtors-in-

possession (collectively, the “Debtors”) in the above-referenced chapter 11 cases (the “Cases”)

seeking entry of an interim order (this “Interim Order”) pursuant to sections 105, 361, 362, 363(b),

363(c)(2), 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1), 364(e), 507 and 552 of title 11 of the United

States Code (as amended, the “Bankruptcy Code”), Rules 2002, 4001, 6004 and 9014 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 4001-2 of the Local

Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District

of Delaware (the “Local Rules”), that, among other things:

             (i)   authorizes the Debtors designated as “Borrower” and “Guarantors” under, and as

defined in, the DIP Credit Agreement (as defined below) (collectively, the “DIP Borrowers”) to



1
    The Debtors in these Chapter 11 Cases, along with the last four digits of each of the Debtors’ respective federal tax
    identification numbers, are as follows: BL Restaurants Holding, LLC (6665); BL Restaurant Operations, LLC
    (7062); BL Restaurant Franchises, LLC (6923); and BL Hunt Valley, LLC (9513). The Debtors’ headquarters and
    mailing address is: 4550 Beltway Drive, Addison, TX 75001.



PHIL1 8632630v.2
                 Case 20-10156-MFW              Doc 59       Filed 01/28/20       Page 2 of 73



obtain senior secured priming and superpriority postpetition financing, which if approved on a

final basis, would consist of (i) a letter of credit facility composed of all existing prepetition Letters

of Credit (as defined in the Prepetition First Lien Secured Credit Agreement (as defined below),

collectively, the “Prepetition Letters of Credit”), including any renewals thereof (the “LC

Facility”), (ii) a revolving credit facility (the “Revolver Facility,” and advances thereunder,

“Revolver Facility Advances”) for up to $22,000,000 in principal, which would include a sublimit

of $1,000,000 for Letters of Credit issued from and after the Petition Date (collectively, the

“Postpetition Letters of Credit”), and (iii) upon entry of a Final Order (as defined below), the

Prepetition First Lien Roll-Up (as defined below) (collectively with the LC Facility and Revolver

Facility, the “DIP Facility”) pursuant to the terms of (x) this Interim Order, (y) that certain Senior

Secured Priming and Superpriority Debtor-in-Possession Credit Agreement, dated as of the

Petition Date (as the same may be amended, restated, supplemented, or otherwise modified from

time to time in accordance with its terms and the terms of the Interim Order, the “DIP Credit

Agreement,” attached hereto as Exhibit B),2 by and among the DIP Borrowers, Antares Capital

LP (“Antares”), as administrative agent for all Lenders (as defined in the DIP Credit Agreement)

(in such capacity, the “DIP Agent”), the other financial institutions party to the DIP Credit

Agreement as Lenders under the DIP Credit Agreement (the “DIP Lenders” and, together with the

DIP Agent and any other party to which DIP Obligations (as defined below) are owed, the “DIP

Secured Parties”), and (z) any and all other Loan Documents (as defined in the DIP Credit

Agreement, and together with the DIP Credit Agreement, collectively, the “DIP Loan

Documents”);




2
    Capitalized terms used but not defined herein have the meanings given to them in the DIP Credit Agreement.


                                                         2
PHIL1 8632630v.2
                Case 20-10156-MFW            Doc 59      Filed 01/28/20    Page 3 of 73



        (ii)       grants to the DIP Agent, for the benefit of itself and the other DIP Secured Parties,

(x) Liens on all of the DIP Collateral (as defined below) pursuant to sections 364(c)(2), (c)(3) and

(d) of the Bankruptcy Code, which Liens shall be senior to the Primed Liens (as defined below)

and shall be junior solely to any valid, enforceable, and non-avoidable Liens that are (A) in

existence on the Petition Date, (B) either perfected as of the Petition Date or perfected subsequent

to the Petition Date solely to the extent permitted by section 546(b) of the Bankruptcy Code, and

(C) senior in priority to the Prepetition First Liens (as defined below) and Prepetition Second Liens

(as defined below) after giving effect to any intercreditor or subordination agreement (all such

liens, collectively, the “Prepetition Prior Liens”) and (y) pursuant to section 364(c)(1) of the

Bankruptcy Code, superpriority administrative expense claims having recourse to all prepetition

and postpetition property of the Debtors’ estates, now owned or hereafter acquired, including, upon

entry of the Final Order, any Debtors’ rights under section 506(c) of the Bankruptcy Code and the

proceeds thereof;

        (iii)      authorizes the Debtors to use “cash collateral,” as such term is defined in section

363 of the Bankruptcy Code (the “Cash Collateral”), including, without limitation, Cash Collateral

in which the Prepetition Secured Parties (as defined below) and/or the DIP Secured Parties have a

Lien or other interest, in each case whether existing on the Petition Date, arising pursuant to this

Interim Order or otherwise, and provides the respective Prepetition Secured Parties (as defined

below) the Prepetition Secured Parties’ Adequate Protection (as defined below) as set forth herein;

        (iv)       modifies the automatic stay imposed by section 362 of the Bankruptcy Code solely

to the extent necessary to implement and effectuate the terms and provisions of the DIP Loan

Documents and this Interim Order;




                                                     3
PHIL1 8632630v.2
                Case 20-10156-MFW          Doc 59      Filed 01/28/20     Page 4 of 73



        (v)        authorizes the DIP Borrowers during the Interim Period (as defined below) to: (A)

borrow an aggregate outstanding principal amount not to exceed $8,000,000 composed of

advances under the Revolver Facility and the face amount of Postpetition Letters of Credit, and

(B) permit to remain outstanding, and fund draws under, the full amount of the LC Facility;

        (vi)       schedules a final hearing on the DIP Motion to be held on or prior to the Interim

Period Outside Date (the “Final Hearing”) to consider entry of a final order which grants all of the

relief requested in the DIP Motion on a final basis and which final order shall be in form and

substance (including with respect to any subsequent modifications to the form or substance made

in response to objections of other creditors or the Court) acceptable to the DIP Agent (the “Final

Order”); and

        (vii)      waives any applicable stay (including under Bankruptcy Rule 6004) and provides

for immediate effectiveness of this Interim Order.

        Having considered the DIP Motion, the DIP Credit Agreement, the Declaration of Howard

Meitiner in Support of First Day Motions and Applications (the “First Day Declaration”), the

Declaration of Howard Meitiner in Support of the DIP Motion (the “DIP Declaration”) and the

evidence submitted or proffered at the hearing on this Interim Order (the “Interim Hearing”); an

Interim Hearing having been held and concluded on January 28, 2020; and it appearing that

approval of the interim relief requested in the DIP Motion is necessary to avoid immediate and

irreparable harm to the Debtors pending the Final Hearing and otherwise is fair and reasonable and

in the best interests of the Debtors, their creditors, their estates and all parties in interest, and is

essential for the continued operation of the Debtors’ business; and after due deliberation and

consideration, and for good and sufficient cause appearing therefor:




                                                   4
PHIL1 8632630v.2
               Case 20-10156-MFW           Doc 59      Filed 01/28/20     Page 5 of 73



    THE COURT MAKES THE FOLLOWING FINDINGS OF FACT AND
CONCLUSIONS OF LAW:

                       Petition Date. On January 27, 2020 (the “Petition Date”), each of the

Debtors filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code with the

United States Bankruptcy Court for the District of Delaware (this “Court”). The Debtors have

continued in the management and operation of their businesses and properties as debtors-in-

possession pursuant to sections 1107 and 1108 of the Bankruptcy Code. No statutory committee

of unsecured creditors (if such committee is appointed, the “Committee”), trustee, or examiner has

been appointed in the Cases.

                       Jurisdiction and Venue. This Court has core jurisdiction over the Cases,

the DIP Motion, and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157(b) and

1334. Venue for the Cases and proceedings on the DIP Motion is proper before this Court pursuant

to 28 U.S.C. §§ 1408 and 1409. The statutory predicates for the relief sought herein are sections

105, 361, 362, 363, 364, 507 and 552 of the Bankruptcy Code, Bankruptcy Rules 2002, 4001,

6004, and 9014 and the Local Rules.

                       Notice. The Interim Hearing was held pursuant to the authorization of

Bankruptcy Rule 4001. Notice of the Interim Hearing and the emergency relief requested in the

DIP Motion has been provided by the Debtors, whether by facsimile, electronic mail, overnight

courier or hand delivery, to certain parties in interest, including: (i) the Office of the United States

Trustee for the District of Delaware (the “United States Trustee”), (ii) those entities or individuals

included on the Debtors’ list of 20 largest unsecured creditors on a consolidated basis, (iii) the

Prepetition First Lien Secured Agent (as defined below), (iv) counsel to the Prepetition First Lien

Secured Agent, (v) the DIP Agent, (vi) counsel to the DIP Agent, (vii) the Prepetition Second Lien




                                                   5
PHIL1 8632630v.2
               Case 20-10156-MFW          Doc 59      Filed 01/28/20    Page 6 of 73



Secured Agent (as defined below), and (viii) counsel to the Prepetition Second Lien Secured Agent

pursuant to Bankruptcy Rule 4001(b), (c) and (d).

                   Debtors’ Stipulations Regarding the Prepetition First Lien Secured Credit

Facility. Without prejudice to the rights of the Committee and other parties in interest solely to

the extent set forth in Paragraph 7 below, the Debtors admit, stipulate, acknowledge, and agree

(Paragraphs D and E hereof shall be referred to herein collectively as the “Debtors’ Stipulations”)

as follows:

                   (i)   Prepetition First Lien Secured Credit Facility. Pursuant to that certain

Credit Agreement, dated as of March 27, 2014 (as amended, restated or otherwise modified from

time to time prior to the Petition Date, the “Prepetition First Lien Secured Credit Agreement” and,

collectively with any other agreements executed or delivered in connection therewith, and all other

“Loan Documents” as defined therein, each as may be amended, restated, supplemented, or

otherwise modified from time to time, the “Prepetition First Lien Loan Documents”), among (a)

BL Restaurant Operations, LLC, as Borrower (as defined in the Prepetition First Lien Secured

Credit Agreement, (b) the other Persons party thereto as Credit Parties (as defined in the Prepetition

First Lien Secured Credit Agreement) (together with the Borrower, the “Prepetition Credit

Parties”), (c) the financial institutions party thereto as “Lenders” (collectively, the “Prepetition

First Lien Secured Lenders”), and (d) Antares, as agent (in such capacity, the “Prepetition First

Lien Secured Agent” and, together with the Prepetition First Lien Secured Lenders and any other

party to which Prepetition First Lien Obligations (as defined below) are owed, the “Prepetition

First Lien Secured Parties”), the Prepetition First Lien Secured Parties agreed to extend certain

loans and make other financial accommodations to, and issue letters of credit for the account of,

the Borrower. Pursuant to a Guaranty and Security Agreement, dated as of March 27, 2014 (as



                                                  6
PHIL1 8632630v.2
               Case 20-10156-MFW            Doc 59      Filed 01/28/20     Page 7 of 73



amended, restated or otherwise modified from time to time prior to the Petition Date, the

“Guaranty”), the Credit Parties (as defined in the Prepetition First Lien Secured Credit Agreement)

unconditionally guaranteed the Borrower’s obligations under the Prepetition First Lien Loan

Documents. All liabilities and other obligations of the Debtors arising under the Prepetition First

Lien Loan Documents and applicable law and all other “Obligations” (as defined in the Prepetition

First Lien Secured Credit Agreement) shall collectively be referred to herein as the “Prepetition

First Lien Obligations.”

                   (ii)   Prepetition First Liens and Prepetition Collateral. Pursuant to the Collateral

Documents (as defined in the Prepetition First Lien Secured Credit Agreement) (as such

documents were amended, restated, supplemented, or otherwise modified from time to time prior

to the Petition Date, the “Prepetition First Lien Collateral Documents”), by and among each of the

Prepetition Credit Parties and the Prepetition First Lien Secured Agent, each Prepetition Credit

Party granted to the Prepetition First Lien Secured Agent, for the benefit of itself and the other

Prepetition First Lien Secured Parties, to secure the Prepetition First Lien Obligations, a first

priority security interest in and continuing lien (the “Prepetition First Liens”) on substantially all

of such Prepetition Credit Party’s assets and properties (including Cash Collateral) and all

proceeds, products, accessions, and profits thereof, in each case whether then owned or existing or

thereafter acquired or arising. All “Collateral,” as defined in the Prepetition First Lien Secured

Credit Agreement, granted or pledged by the Prepetition Credit Parties pursuant to any Prepetition

First Lien Collateral Document or any other Prepetition First Lien Loan Document shall

collectively be referred to herein as the “Prepetition First Lien Collateral.” As of the Petition Date,

(I) the Prepetition First Liens (a) are valid, binding, enforceable, and perfected liens, (b) were

granted to, or for the benefit of, the Prepetition First Lien Secured Parties for fair consideration



                                                    7
PHIL1 8632630v.2
                 Case 20-10156-MFW              Doc 59       Filed 01/28/20      Page 8 of 73



and reasonably equivalent value, (c) are not subject to avoidance, recharacterization, or

subordination pursuant to the Bankruptcy Code or applicable non-bankruptcy law (except for the

priming contemplated herein), and (d) are subject and subordinate only to (A) the DIP Liens (as

defined below), (B) the Carve-Out (as defined below), and (C) the Prepetition Prior Liens (as

defined below), and (II) (x) the Prepetition First Lien Obligations constitute legal, valid, and

binding obligations of the applicable Debtors, enforceable in accordance with the terms of the

applicable Prepetition First Lien Loan Documents (other than in respect of the stay of enforcement

arising from section 362 of the Bankruptcy Code), (y) no setoffs, recoupments, offsets, defenses,

or counterclaims to any of the Prepetition First Lien Obligations exist, and (z) no portion of the

Prepetition First Lien Obligations or any transfers made to any or all of the Prepetition First Lien

Secured Parties are subject to avoidance, recharacterization, recovery, subordination, attack,

recoupment, offset, counterclaim, defense, or “claim” (as defined in the Bankruptcy Code) of any

kind pursuant to the Bankruptcy Code or applicable non-bankruptcy law.

                   (iii)   Amounts Owed under Prepetition First Lien Loan Documents. As of the

Petition Date, the Debtors owed the Prepetition First Lien Secured Parties, pursuant to the

Prepetition First Lien Loan Documents, without defense, counterclaim, or offset of any kind, in

respect of loans made and letters of credit issued by the Prepetition First Lien Secured Parties: (a)

an aggregate principal amount of not less than $48,030,501.82 with respect to Term Loans (as

defined in the Prepetition First Lien Secured Credit Agreement), an aggregate principal amount of

not less than $14,409,875.00 with respect to Revolving Loans (as defined in the Prepetition First

Lien Secured Credit Agreement), 3 and an aggregate face amount of zero dollars ($0.00) with




3
    The Revolving Loans are composed of not less than $11,409,875.00 in Original Revolving Loans and $3,000,000.00
    in LIFO Revolving Loans (each as defined in the Prepetition First Lien Secured Credit Agreement).


                                                         8
PHIL1 8632630v.2
               Case 20-10156-MFW            Doc 59      Filed 01/28/20     Page 9 of 73



respect to Prepetition Letters of Credit, plus (b)(I) all obligations under any Secured Rate Contract,

and (II) any other Obligations (each as defined in the Prepetition First Lien Secured Credit

Agreement), plus (c) all accrued and hereafter accruing and unpaid interest thereon and any

additional fees, expenses (including any reasonable attorneys’, accountants’, appraisers’, and

financial advisors’ fees and expenses that are chargeable or reimbursable under the Prepetition

First Lien Loan Documents), and other amounts now or hereafter due under the Prepetition First

Lien Loan Documents and applicable law.

                   (iv)   Release of Claims. Subject to the reservation of rights set forth in Paragraph

7 below, each Debtor and its estate shall be deemed to have forever waived, discharged, and

released each of the Prepetition First Lien Secured Parties and their respective affiliates, assigns

or successors and the respective members, managers, equity security holders, affiliates, agents,

attorneys, financial advisors, consultants, officers, directors, employees and other representatives

of the foregoing (all of the foregoing, collectively, the “Prepetition First Lien Secured Party

Releasees”) from any and all “claims” (as defined in the Bankruptcy Code), counterclaims, causes

of action (including, without limitation, causes of action in the nature of “lender liability”),

defenses, setoff, recoupment, other offset rights and other rights of disgorgement or recovery

against any and all of the Prepetition First Lien Secured Party Releasees, whether arising at law or

in equity, relating to and/or otherwise in connection with the Prepetition First Lien Loan

Documents, the Prepetition First Lien Obligations, the Prepetition First Liens, or the debtor-

creditor relationship between any of the Prepetition First Lien Secured Parties, on the one hand,

and any of the Prepetition Credit Parties and/or their affiliates, on the other hand, including,

without limitation, (I) any recharacterization, subordination, avoidance, disallowance or other

claim arising under or pursuant to section 105 or chapter 5 of the Bankruptcy Code or under any



                                                    9
PHIL1 8632630v.2
              Case 20-10156-MFW           Doc 59       Filed 01/28/20    Page 10 of 73



other similar provisions of applicable non-bankruptcy law and (II) any right, basis, or action to

challenge or object to the amount, validity, or enforceability of the Prepetition First Lien

Obligations or any transfers made on account of the Prepetition First Lien Obligations, or the

validity, enforceability, priority, or non-avoidability of the Prepetition First Liens.

                   (v)   Intercreditor Agreement. The Prepetition First Lien Secured Agent, the

Prepetition Credit Parties, and the Prepetition Second Lien Secured Agent (as defined below) are

parties to that certain Intercreditor Agreement, dated as of August 30, 2017 (as amended, restated,

supplemented, or otherwise modified in accordance with its terms, the “Intercreditor Agreement”),

which sets forth subordination and other provisions governing the relative priorities and rights of

the Prepetition First Lien Obligations and the Prepetition First Liens, on the one hand, and the

Prepetition Second Lien Obligations and the Prepetition Second Liens (each term as defined

below), on the other hand. The Debtors admit, stipulate, and agree that the Intercreditor Agreement

was entered into in good faith and is fair and reasonable to the parties thereto and enforceable in

accordance with the terms thereof.

                   Debtors’ Stipulations Regarding the Prepetition Second Lien Secured Credit

Facility. Without prejudice to the rights of the Committee and other parties in interest to the extent

set forth in Paragraph 7 below, the Debtors further admit, stipulate, acknowledge, and agree as

follows:

                   (i)   Prepetition Second Lien Secured Credit Facility. Pursuant to that certain

Subordinated Credit Agreement, dated as of August 30, 2017 (as amended, restated or otherwise

modified from time to time prior to the Petition Date, the “Prepetition Second Lien Secured Credit

Agreement,” collectively with any other agreements executed or delivered in connection therewith,

each as may be amended, restated, supplemented, or otherwise modified from time to time, the



                                                  10
PHIL1 8632630v.2
              Case 20-10156-MFW          Doc 59       Filed 01/28/20   Page 11 of 73



“Prepetition Second Lien Loan Documents” and, together with the Prepetition First Lien Loan

Documents, collectively the “Prepetition Secured Loan Documents”), among (a) the Persons

designated as “Borrower” on the signature pages thereto (the “Prepetition Second Lien

Borrowers”), (b) the other Credit Parties (as defined in the Prepetition Second Lien Secured Credit

Agreement) party thereto, (c) the financial institutions party thereto as “Lenders” (as defined in

the Prepetition Second Lien Secured Credit Agreement) (collectively, the “Prepetition Second

Lien Secured Lenders”), and (d) BL Restaurants Group Holding Corp., as agent (in such capacity,

the “Prepetition Second Lien Secured Agent” and, together with the Prepetition Second Lien

Secured Lenders and any other party to which Prepetition Second Lien Obligations (as defined

below) are owed, the “Prepetition Second Lien Secured Parties” and, together with the Prepetition

First Lien Secured Parties, the “Prepetition Secured Parties”), the Prepetition Second Lien Secured

Parties agreed to extend certain loans and other financial accommodations to the Prepetition

Second Lien Borrowers. All liabilities and other obligations of the Debtors arising under the

Prepetition Second Lien Loan Documents and applicable law and all other “Obligations” (as

defined in the Prepetition Second Lien Loan Documents) shall collectively be referred to herein as

the “Prepetition Second Lien Obligations” and, together with the Prepetition First Lien

Obligations, the “Prepetition Secured Obligations.”

                   (ii)   Prepetition Second Liens and Prepetition Collateral.      The Prepetition

Second Lien Obligations are secured by Liens granted to the Prepetition Second Lien Secured

Agent, for the benefit of the Prepetition Second Lien Secured Parties (the “Prepetition Second

Liens” and, together with the Prepetition First Liens, the “Prepetition Liens”), on substantially all

of the Debtors’ assets and properties (including Cash Collateral) as set forth in the Prepetition

Second Lien Loan Documents, whether then owned or existing or thereafter acquired or arising.



                                                 11
PHIL1 8632630v.2
              Case 20-10156-MFW          Doc 59       Filed 01/28/20    Page 12 of 73



All “Collateral,” as defined in the Prepetition Second Lien Secured Credit Agreement, granted or

pledged by the Debtors pursuant to any Prepetition Second Lien Loan Documents shall collectively

be referred to herein as the “Prepetition Second Lien Collateral” and, together with the Prepetition

First Lien Collateral, the “Prepetition Collateral.” As of the Petition Date, (I) the Prepetition

Second Liens (a) are valid, binding, enforceable, and perfected liens, (b) were granted to, or for

the benefit of, the Prepetition Second Lien Secured Parties for fair consideration and reasonably

equivalent value, (c) are not subject to avoidance, recharacterization, or subordination pursuant to

the Bankruptcy Code or applicable non-bankruptcy law (except for the priming contemplated

herein and as otherwise permitted under the Intercreditor Agreement), and (d) are subject and

subordinate only to (A) the DIP Liens (as defined below), (B) the Carve-Out (as defined below),

(C) the First Lien Adequate Protection Replacement Liens (as defined below), (D) the Prepetition

First Liens, and (E) the Prepetition Prior Liens, and (II) (x) the Prepetition Second Lien Obligations

constitute legal, valid, and binding obligations of the applicable Debtors, enforceable in

accordance with the terms of the applicable Prepetition Second Lien Loan Documents (other than

in respect of the stay of enforcement arising from section 362 of the Bankruptcy Code), (y) no

setoffs, recoupments, offsets, defenses, or counterclaims to any of the Prepetition Second Lien

Obligations exist, and (z) no portion of the Prepetition Second Lien Obligations or any transfers

made to any or all of the Prepetition Second Lien Secured Parties are subject to avoidance,

recharacterization, recovery, subordination, attack, recoupment, offset, counterclaim, defense, or

“claim” (as defined in the Bankruptcy Code) of any kind pursuant to the Bankruptcy Code or

applicable non-bankruptcy law, except for the priming contemplated herein and as otherwise

permitted by the Intercreditor Agreement.




                                                 12
PHIL1 8632630v.2
              Case 20-10156-MFW           Doc 59       Filed 01/28/20   Page 13 of 73



                   (iii)   Amounts Owed under Prepetition Second Lien Loan Documents. As of the

Petition Date, the Debtors owed the Prepetition Second Lien Secured Parties, pursuant to the

Prepetition Second Lien Loan Documents, without defense, counterclaim, or offset of any kind,

an aggregate principal amount of not less than $24.9 million, plus all prepetition accrued or, subject

to section 506(b) of the Bankruptcy Code, postpetition accruing and unpaid interest thereon and

any additional reasonable fees and expenses (including any reasonable attorneys’, accountants’,

appraisers’, and financial advisors’ fees and expenses that are chargeable or reimbursable under

the Prepetition Second Lien Loan Documents), and other amounts now or hereafter due under the

Prepetition Second Lien Loan Documents and applicable law.

                   (iv)    Release of Claims.   Subject to the Intercreditor Agreement and the

reservation of rights set forth in Paragraph 7 below, each Debtor and its estate shall be deemed to

have forever waived, discharged, and released each of the Prepetition Second Lien Secured Parties

and their respective affiliates, members, managers, equity security holders, agents, attorneys,

financial advisors, consultants, officers, directors, and employees (all of the foregoing,

collectively, the “Prepetition Second Lien Secured Party Releasees”) of any and all “claims” (as

defined in the Bankruptcy Code), counterclaims, causes of action (including causes of action in

the nature of “lender liability”), defenses, setoff, recoupment, and/or other offset rights against any

and all of the Prepetition Second Lien Secured Party Releasees, whether arising at law or in equity,

relating to and/or otherwise in connection with the Prepetition Second Lien Loan Documents,

Prepetition Second Lien Obligations and the Prepetition Second Liens, or the debtor creditor

relationship between any of the Prepetition Second Lien Secured Parties, on the one hand, and any

of the Prepetition Second Lien Borrowers and/or their affiliates, on the other hand, including,

without limitation, (I) any recharacterization, subordination, avoidance, or other claim arising



                                                  13
PHIL1 8632630v.2
              Case 20-10156-MFW           Doc 59       Filed 01/28/20   Page 14 of 73



under or pursuant to section 105 or chapter 5 of the Bankruptcy Code or under any other similar

provisions of applicable non-bankruptcy law and (II) any right, basis, or action to challenge or

object to the amount, validity, or enforceability of the Prepetition Second Lien Obligations or any

transfers made on account of the Prepetition Second Lien Obligations, or the validity,

enforceability, priority, or non-avoidability of the Prepetition Second Liens.

                   Findings Regarding the DIP Facility.

                   (i)    Need for Postpetition Financing. The Debtors have an immediate need to

obtain the DIP Facility and use Cash Collateral to, among other things, permit the orderly

continuation of the operation of their businesses, to maintain business relationships with vendors,

suppliers, and customers, to make payroll, to make capital expenditures, to satisfy other working

capital and operational needs, to complete the Debtors’ marketing and sale process, and to

otherwise preserve and maximize the value of the Debtors’ estates. The Debtors’ access to

sufficient working capital and liquidity through the use of Cash Collateral and borrowing under

the DIP Facility is vital to a successful sale and/or to otherwise preserve the enterprise value of the

Debtors’ estates. Immediate and irreparable harm will be caused to the Debtors and their estates

if immediate financing is not obtained and permission to use Cash Collateral is not granted, in each

case in accordance with the terms of this Interim Order and the DIP Loan Documents.

                   (ii)   No Credit Available on More Favorable Terms. As set forth in the DIP

Motion, the First Day Declaration and the DIP Declaration, the Debtors have determined, at the

time hereof, that no acceptable financing on more favorable terms is available. The Debtors are

unable to obtain unsecured credit allowable under section 503(b)(1) of the Bankruptcy Code as an

administrative expense. The Debtors are also unable to obtain secured credit on terms acceptable

to the Debtors allowable only under sections 364(c)(1), 364(c)(2), or 364(c)(3) of the Bankruptcy

Code. The Debtors are unable to obtain secured credit under section 364(d)(1) of the Bankruptcy

                                                  14
PHIL1 8632630v.2
                Case 20-10156-MFW              Doc 59        Filed 01/28/20      Page 15 of 73



Code without (a) granting to the DIP Secured Parties the rights, remedies, privileges, benefits, and

protections provided herein and in the DIP Loan Documents, including, without limitation, the

DIP Liens and the DIP Superpriority Claims (each as defined below), (b) allowing the DIP Secured

Parties to provide (or to permit to remain outstanding, as applicable) the loans, letters of credit,

and other financial accommodations under the DIP Facility on the terms set forth herein and in the

DIP Loan Documents (all of the foregoing described in clauses (a) and (b) above, including,

without limitation, the DIP Liens and the DIP Superpriority Claims, collectively, the “DIP

Protections”), and (c) providing the respective Prepetition Secured Parties the adequate protection

more fully described in Paragraphs 4 and 5 below.

                   Adequate Protection for Prepetition Secured Parties. Based on the record at the

Interim Hearing, the Prepetition First Lien Secured Parties and the Prepetition Second Lien

Secured Parties have negotiated in good faith regarding the Debtors’ use of the Prepetition

Collateral (including the Cash Collateral) to fund the administration of the Debtors’ estates and

continued operation of their businesses. The Prepetition First Lien Secured Agent (on behalf of

the Prepetition First Lien Secured Parties)4 and the Prepetition Second Lien Secured Agent (on

behalf of the Prepetition Second Lien Secured Parties)5 have each agreed to permit the Debtors to

use the Prepetition Collateral, including the Cash Collateral, during the Interim Period (as defined

below), subject to the terms and conditions set forth herein, including the protections afforded a

party acting in “good faith” under section 364(e) of the Bankruptcy Code. In addition, the DIP

Facility contemplated hereby provides for a priming of the Prepetition Liens pursuant to section




4
    Prepetition First Lien Secured Parties holding 100% of the Prepetition First Lien Obligations have expressly
    consented to the entry of this Interim Order and the relief provided herein.
5
    Prepetition Second Lien Secured Parties holding 100% of the Prepetition Second Lien Obligations have expressly
    consented to the entry of this Interim Order and the relief provided herein.


                                                        15
PHIL1 8632630v.2
              Case 20-10156-MFW          Doc 59       Filed 01/28/20   Page 16 of 73



364(d) of the Bankruptcy Code. The Prepetition Secured Parties are entitled to adequate protection

as set forth herein, including, with respect to the Prepetition First Lien Secured Parties, the

Prepetition First Lien Roll-Up (as defined below) upon entry of a Final Order, pursuant to sections

361, 362, 363, and 364 of the Bankruptcy Code. Based on the DIP Motion and the record presented

to the Court at the Interim Hearing, the terms of the proposed adequate protection arrangements,

use of the Cash Collateral, and the DIP Facility contemplated hereby are fair and reasonable, reflect

the Debtors’ prudent exercise of business judgment, and constitute reasonably equivalent value

and fair consideration for the consent of the Prepetition First Lien Secured Parties and the

Prepetition Second Lien Secured Parties.

                   Section 552.   In light of the subordination of their Liens and superpriority

administrative expense claims to (i) the Carve-Out (as defined below) in the case of the DIP

Secured Parties, (ii) the Carve-Out, the DIP Superpriority Claims (as defined below) and the DIP

Liens in the case of the Prepetition First Lien Secured Parties, and (iii) the Carve-Out, the DIP

Superpriority Claims, the DIP Liens, First Lien Adequate Protection Superpriority Claims, the

First Lien Adequate Protection Replacement Liens, and the Prepetition First Liens in the case of

the Prepetition Second Lien Secured Parties, each of the DIP Secured Parties and the respective

Prepetition Secured Parties is entitled to all of the rights and benefits of section 552(b) of the

Bankruptcy Code, and, subject to the entry of the Final Order, the “equities of the case” exception

shall not apply.

                   Business Judgment and Good Faith Pursuant to Section 364(e).

                   (i)   Based on the record at the Interim Hearing, the DIP Agent and the other

DIP Secured Parties are willing to provide the DIP Facility to the Debtors, and the Prepetition First

Lien Secured Parties and the Prepetition Second Lien Secured Parties are willing to consent to the



                                                 16
PHIL1 8632630v.2
              Case 20-10156-MFW             Doc 59       Filed 01/28/20   Page 17 of 73



Debtors’ use of Cash Collateral, in each case during the Interim Period in accordance with, and

pursuant to, this Interim Order and the DIP Loan Documents, as applicable.

                   (ii)    Based on the record at the Interim Hearing, the terms and conditions of the

DIP Facility as set forth in the DIP Loan Documents and this Interim Order, and the fees, expenses,

and other charges paid and to be paid thereunder or otherwise in connection therewith, are fair,

reasonable, and the best available under the circumstances, and the Debtors’ agreement to the

terms and conditions of the DIP Loan Documents and to the payment of such fees reflect the

Debtors’ exercise of prudent business judgment consistent with their fiduciary duties. Such terms

and conditions are supported by reasonably equivalent value and fair consideration.

                   (iii)   Based on the record at the Interim Hearing, the DIP Facility and the DIP

Loan Documents were negotiated in good faith and at arm’s length among the Debtors and the

DIP Secured Parties with the assistance and counsel of their respective advisors, and all of the DIP

Obligations shall be deemed to have been extended by the DIP Secured Parties and their affiliates

for valid business purposes and uses and in good faith, as that term is used in section 364(e) of the

Bankruptcy Code, and in express reliance upon the protections offered by section 364(e) of the

Bankruptcy Code or this Interim Order, and the DIP Liens, the DIP Superpriority Claims and the

other DIP Protections shall be entitled to the full protection of section 364(e) of the Bankruptcy

Code and this Interim Order in the event this Interim Order or any other order or any provision

hereof or thereof is vacated, reversed, amended, or modified, on appeal or otherwise.

                   Relief Essential; Best Interest. For the reasons stated above, the Debtors have

requested immediate entry of this Interim Order pursuant to Bankruptcy Rules 4001(b)(2),

4001(c)(2), and the Local Rules. Absent granting the relief set forth in this Interim Order, the

Debtors’ estates and their ability to successfully sell their assets or otherwise preserve the



                                                    17
PHIL1 8632630v.2
              Case 20-10156-MFW           Doc 59      Filed 01/28/20   Page 18 of 73



enterprise value of the Debtors’ estates will be immediately and irreparably harmed.

Consummation of the DIP Facility and authorization of the use of Cash Collateral in accordance

with this Interim Order and the DIP Loan Documents is therefore in the best interests of the

Debtors’ estates and consistent with their fiduciary duties.

        NOW, THEREFORE, on the DIP Motion and the record before this Court with respect

to the DIP Motion, and with the consent of the Debtors, the Prepetition First Lien Secured Agent

(on behalf of the Prepetition First Lien Secured Parties), the Prepetition Second Lien Secured

Agent (on behalf of the Prepetition Second Lien Secured Parties) and the DIP Agent (on behalf of

the DIP Secured Parties) to the form and entry of this Interim Order, and good and sufficient cause

appearing therefor,

        IT IS ORDERED that:

        1.         Motion Granted. The DIP Motion is hereby granted in accordance with the terms

and conditions set forth in this Interim Order. Any objections to the DIP Motion with respect to

the entry of this Interim Order that have not been withdrawn, waived, or settled are hereby denied

and overruled.

        2.         DIP Loan Documents and DIP Protections.

                   (a)   Approval of DIP Loan Documents.         The Debtors are expressly and

immediately authorized to establish the DIP Facility, to execute, deliver, and perform under the

DIP Loan Documents and this Interim Order, to incur the DIP Obligations (as defined below)

(including, subject to the entry of the Final Order, conversion of all Prepetition First Lien

Obligations into DIP Obligations pursuant to the Prepetition First Lien Roll-Up (as defined below))

in accordance with, and subject to, the terms of this Interim Order and the DIP Loan Documents,

and to execute, deliver, and perform under all other instruments, certificates, agreements, and



                                                 18
PHIL1 8632630v.2
              Case 20-10156-MFW         Doc 59       Filed 01/28/20   Page 19 of 73



documents which may be required or necessary for the performance by the Debtors under the DIP

Loan Documents and the creation and perfection of the DIP Liens described in, and provided for,

by this Interim Order and the DIP Loan Documents. The Debtors are hereby authorized to do and

perform all acts and pay the principal, interest, fees, expenses, and other amounts described in the

DIP Loan Documents as such become due pursuant to the DIP Loan Documents and this Interim

Order, including, without limitation, all closing fees, arranger fees, commitment fees, and

reasonable attorneys’, financial advisors’, and accountants’ fees, and disbursements arising under

the DIP Loan Documents and this Interim Order, which amounts shall not be subject to further

approval of this Court, shall be non-refundable and shall not otherwise be subject to a Challenge

(as defined below) pursuant to Paragraph 7 hereof or otherwise; provided, however, the fees and

expenses of Lender Professionals (as defined herein) shall be subject to Paragraph 20(b) hereof.

Upon their execution and delivery, the DIP Loan Documents shall represent valid and binding

obligations of the applicable Debtors enforceable against such Debtors in accordance with their

terms. Each officer of a Debtor is authorized to execute and deliver each of the DIP Loan

Documents, such execution and delivery to be conclusive evidence of such officer’s respective

authority to act in the name of and on behalf of the Debtors.

                   (b)   DIP Obligations.   For purposes of this Interim Order, the term “DIP

Obligations” shall mean all amounts and other obligations and liabilities owing by the Debtors

under the DIP Loan Documents (including, without limitation, all “Obligations” as defined in the

DIP Credit Agreement and, subject to entry of the Final Order, obligations and liabilities owing

by the Debtors on account of the Prepetition First Lien Roll-Up (as defined below)) and shall

include, without limitation, the principal of, interest on, fees, costs, expenses, and other charges

owing in respect of, such amounts (including, without limitation, any reasonable attorneys’,



                                                19
PHIL1 8632630v.2
              Case 20-10156-MFW          Doc 59       Filed 01/28/20    Page 20 of 73



accountants’, financial advisors’, and other fees, costs, and expenses that are chargeable or

reimbursable under the DIP Loan Documents and/or this Interim Order), and any obligations in

respect of indemnity claims, whether contingent or otherwise; provided, however, payment of any

Lender Fees shall be subject to Paragraph 20(b) hereof. In addition, notwithstanding anything to

the contrary herein or in any Prepetition First Lien Loan Document or DIP Loan Document, from

and after the entry of this Interim Order, the DIP Obligations (and the definition of “DIP

Obligations” used in this Interim Order) shall include (i) subject to entry of a Final Order, the

aggregate amount of all draws made on Prepetition Letters of Credit that are funded by the

Prepetition First Lien Secured Parties from and after the Petition Date in accordance with the

Prepetition First Lien Loan Documents and (ii) the aggregate amount of all draws made on

Postpetition Letters of Credit that are funded by the DIP Secured Parties from and after the Petition

Date in accordance with the DIP Loan Documents.

                   (c)   Authorization to Incur DIP Obligations. To enable the Debtors to continue

to operate their business, during the period from the entry of this Interim Order through and

including the earliest to occur of (i) the entry of the Final Order, (ii) February 28, 2020, and (iii)

the Termination Declaration Date (as defined below), in each case unless extended by up to

fourteen calendar days by written agreement of the Debtors and the DIP Agent without further

order of this Court (such earliest date, as may be extended pursuant to this Paragraph 2(c), the

“Interim Period Outside Date” and, the period from the entry of this Interim Order through and

including Interim Period Outside Date, the “Interim Period”), and subject to the terms and

conditions of this Interim Order and the DIP Loan Documents, including, without limitation, the

Budget Covenants as defined and contained in Paragraph 2(e) below, the DIP Borrowers are

hereby authorized to (x) borrow under the Revolver Facility and issue Postpetition Letters of Credit



                                                 20
PHIL1 8632630v.2
              Case 20-10156-MFW          Doc 59       Filed 01/28/20    Page 21 of 73



in an aggregate outstanding principal amount comprising Revolver Facility Advances and

Postpetition Letters of Credit not to exceed $8,000,000, and (y) permit to remain outstanding, and

fund draws under, the full amount of the LC Facility (following the entry of the Final Order, the

DIP Borrowers’ authority to incur further DIP Obligations, if any, will be governed by the terms

of such Final Order). Any amounts repaid under the Revolver Facility may be reborrowed, subject

to the terms of the DIP Loan Documents and this Interim Order. All DIP Obligations are

unconditionally guaranteed, on a joint and several basis, by the “Guarantors” (as defined in the

DIP Credit Agreement) as further provided in the DIP Loan Documents. Upon entry of a Final

Order: (i) the Debtors shall, subject to the terms of the DIP Loan Documents and such Final Order,

be entitled to borrow all amounts under the DIP Facility and use Cash Collateral to fund the

Debtors’ working capital and other general corporate needs and pay such other amounts required

or allowed to be paid pursuant to the DIP Loan Documents, the Approved Budget (as defined

below), the Final Order, and any other orders of this Court, and (ii) all then outstanding Prepetition

First Lien Obligations shall be automatically converted to DIP Obligations.

                   (d)   Budget. Attached hereto as Exhibit A is a 13-week cash flow budget (the

“Initial Approved Budget”) which reflects on a line-item basis the Debtors’ (i) weekly projected

cash receipts, (ii) weekly projected disbursements (including ordinary course operating expenses,

bankruptcy-related expenses under the Cases (including the fees and expenses of the Debtors’

Professionals (as defined below)), capital expenditures, asset sales, issuances of any Postpetition

Letter of Credit, including the fees relating thereto, and budgeted fees and expenses of the DIP

Agent and DIP Lenders, the Prepetition First Lien Secured Parties, and any other fees and expenses

relating to the DIP Facility), (iii) the sum of weekly unused Revolver Facility availability under

the DIP Facility plus unrestricted cash on hand (collectively, “Aggregate Liquidity”), and (iv) the



                                                 21
PHIL1 8632630v.2
              Case 20-10156-MFW         Doc 59       Filed 01/28/20   Page 22 of 73



weekly outstanding principal balance of the Obligations under the DIP Facility and aggregate face

amount of all Postpetition Letters of Credit under the DIP Facility. Commencing on February 7,

2020 and continuing every Friday thereafter (i.e., every week), the Debtors shall prepare and

deliver to the DIP Agent, DIP Lenders, Prepetition First Lien Secured Agent, and Prepetition

Second Lien Secured Agent an updated “rolling” 13-week cash flow budget, which, once approved

in writing by the DIP Agent and DIP Lenders constituting “Required DIP Revolving Lenders”

under, and as defined in, the DIP Credit Agreement (the “Requisite DIP Lenders”), each in their

respective sole discretion, shall supplement and replace the Initial Approved Budget or

Supplemental Approved Budget, as applicable, then in effect (each such updated budget that has

been approved in writing by the DIP Agent and Requisite DIP Lenders, a “Supplemental Approved

Budget”) without further notice, motion, or Court order; provided, however, that unless and until

the DIP Agent and Requisite DIP Lenders have approved such updated budget, the Debtors shall

remain subject to and be governed by the terms of the Initial Approved Budget or Supplemental

Approved Budget, as applicable, then in effect, and none of the DIP Secured Parties and Prepetition

Secured Parties shall, as applicable, have any obligation to fund to such updated “rolling budget”

or permit the use of Cash Collateral with respect thereto, as applicable. Commencing on February

5, 2020 and continuing every Wednesday thereafter (i.e., every week), the Debtors shall provide

to the DIP Agent, DIP Lenders, and Prepetition First Lien Secured Agent (x) a variance

report/reconciliation report certified by the Chief Financial Officer of the Debtors, in form

acceptable to the DIP Agent, setting forth (A) the actual cash receipts, expenditures,

disbursements, and outstanding Revolver Facility balance of the Debtors for such immediately

preceding fiscal week (including any “stub week” that includes the Petition Date) cumulatively

and on a line-item basis, and the Aggregate Liquidity as of the end of such week, and (B) the



                                                22
PHIL1 8632630v.2
              Case 20-10156-MFW          Doc 59       Filed 01/28/20   Page 23 of 73



variance in dollar amounts of the actual expenditures, disbursements, and outstanding Revolver

Facility balance for each week and cumulatively from those budgeted amounts for the

corresponding week and cumulatively as reflected in the Approved Budget, and (y) a certificate

signed by the Chief Financial Officer of the Debtors, in form acceptable to the DIP Agent,

certifying whether the Debtors are in full compliance with the Budget Covenants for the applicable

testing period. The Initial Approved Budget and any Supplemental Approved Budget, whichever

is then in effect, shall constitute the “Approved Budget.” Notwithstanding anything to the contrary

in this Interim Order, the reasonable professional fees, costs and expenses of the DIP Agent and

other DIP Secured Parties (including, without limitation, counsel and other advisors therefor) and

the Prepetition First Lien Secured Parties (including, without limitation, counsel and other advisors

therefor), respectively, shall be due, payable and paid in accordance with the terms of this Interim

Order notwithstanding any budgeted amounts for such fees, costs and expenses set forth in the

Approved Budget.

                   (e)   Budget Covenants. The Debtors shall only incur DIP Obligations and

expend Cash Collateral and other DIP Collateral proceeds in accordance with the specific

purposes, and at the specific time periods, set forth in the Approved Budget, subject to the

following permitted variances: (i) as of the close of business of the last Business Day of each

fiscal week (beginning with the first full fiscal week following the Petition Date), for the shorter

of (A) the number of weeks that have elapsed since the Petition Date and (B) the preceding six

fiscal week-period, (I) cumulative cash receipts shall exceed 90.0% of the cumulative cash receipts

set forth for such period in the Approved Budget, (II) cumulative cash disbursements (exclusive

of food, beverage and alcohol costs, and the line-items in the Approved Budget identified as

KEIP/KERP (the “KEIP/KERP Line Item”), Marketing, G&A Expenses, Rent and Facilities



                                                 23
PHIL1 8632630v.2
              Case 20-10156-MFW           Doc 59       Filed 01/28/20    Page 24 of 73



Expense, Maintenance & Remodel Capex, Debtor Financial Advisor, Debtor Legal Counsel,

Debtor IB, UCC Financial Advisor, and UCC Legal Counsel (all such line-item expenditures,

including the KEIP/KERP Line Item, the “Line Item Expenditures”)) shall not exceed 110.0% of

the cumulative cash disbursements (exclusive of food, beverage and alcohol costs and Line Item

Expenditures) set forth for such period in the Approved Budget; (ii) as of the close of business of

the last Business Day of each fiscal week (beginning with the first full fiscal week following the

Petition Date), for the shorter of (A) the number of weeks that have elapsed since the Petition Date

and (B) the preceding four fiscal week-period, (I) cash disbursements with respect to the

KEIP/KERP Line Item shall not exceed 100.0% of the cash disbursements for the KEIP/KERP

Line Item set forth for such period in the Approved Budget, and (II) for each Line Item Expenditure

other than the KEIP/KERP Line Item, cash disbursements with respect to such Line Item

Expenditure shall not exceed 105.0% of the cash disbursements for such Line Item Expenditure

set forth for such period in the Approved Budget; (iii) as of the close of business of the last Business

Day of each fiscal week (beginning with the first full fiscal week following the Petition Date), for

the number of weeks that have elapsed since the Petition Date, (I) cumulative cash disbursements

with respect to all Line Item Expenditures minus the cumulative cash disbursements for all Line

Item Expenditures set forth in Approved Budgets shall not exceed $300,000, and (II) cumulative

net cash flow shall not be less than the cumulative net cash flow set forth in Approved Budgets

minus $150,000; and (iv) as of the close of business of the last Business Day of the fourth fiscal

week following the Petition Date and each four fiscal week period thereafter, for each such four

week period, if actual cumulative net cash flow from operations for such period exceeds the

cumulative net cash flow from operations as set forth in Approved Budgets (such amounts, the

“Excess NCFO”) in the amounts set forth in the chart below, not on account of timing of



                                                  24
PHIL1 8632630v.2
                Case 20-10156-MFW           Doc 59       Filed 01/28/20     Page 25 of 73



disbursements, then a reserve against borrowing under the DIP Facility in the corresponding

amount set forth in the chart below shall be established by the Agent; provided, however, such

reserve may be reduced and made available for borrowing by the Debtors upon approval of the

Requisite DIP Lenders:

                           Amount of Excess NCFO                          Amount of Reserve
              Over $1,000,000 but less than or equal to $2,000,000            $500,000
              Over $2,000,000 but less than or equal to $3,000,000           $1,000,000
              Over $3,000,000 but less than or equal to $4,000,000           $1,500,000
              Over $4,000,000                                                $2,000,000

The foregoing budget-related covenants are collectively referred to herein as the “Budget

Covenants.”

                   (f)    Termination Events. The occurrence of any of the following events, unless

waived in writing by the DIP Agent, Requisite DIP Lenders, the Prepetition First Lien Secured

Agent and Prepetition First Lien Secured Lenders constituting “Required Lenders” under the

Prepetition First Lien Secured Credit Agreement (“Requisite Prepetition First Lien Lenders”), in

their respective sole discretion, shall constitute a termination event under this Interim Order and

the DIP Loan Documents (each, a “Termination Event”):

        (i)        the occurrence of any Event of Default (as defined in the DIP Credit Agreement);

        (ii)    the failure of the Debtors to timely comply with any of the following sale process
        milestones (collectively, the “Sale Process Deadlines”) or the failure of the Debtors to
        incorporate such milestones into a sale procedures motion which shall be in form and
        substance reasonably acceptable to the DIP Agent (the “Sale Procedures Motion”) and a
        sale procedures order which shall be in form and substance acceptable to the DIP Agent
        and Requisite DIP Lenders (“Sale Procedures Order”):

                   (A)    on or prior to January 28, 2020, the Debtors shall file the Sale Procedures
                          Motion and proposed form of Sale Procedures Order and a motion to
                          approve the sale of substantially all of the Debtors’ assets to a stalking horse
                          purchaser subject to higher and better offers and which shall be in form and
                          substance reasonably acceptable to the DIP Agent (the “Sale Motion”);


                                                    25
PHIL1 8632630v.2
              Case 20-10156-MFW           Doc 59       Filed 01/28/20    Page 26 of 73



                   (B)   the hearing on the Sale Procedures Motion shall be completed on or prior to
                         February 27, 2020;

                   (C)   the Sale Procedures Order shall have been entered by this Court on or prior
                         to February 28, 2020;

                   (D)   on or prior to March 18, 2020, all qualified bids (pursuant to which potential
                         bidders shall have unconditionally waived or satisfied all financing and
                         diligence outs) shall be due (which bid deadline shall not be extended
                         without the consent of the DIP Agent and Requisite DIP Lenders) (the
                         “Qualified Bid Deadline”);

                   (E)   the auction shall, if necessary, be commenced on or prior to March 20, 2020;

                   (F)   the hearing on the Sale Motion to approve the sale to the winning bidder
                         shall have concluded on or prior to March 27, 2020 (the proceeds of such
                         sale shall be used to repay in cash all DIP Obligations and Prepetition First
                         Lien Obligations on the closing thereof or such sale shall otherwise be on
                         terms, and pursuant to definitive documentation, acceptable to the DIP
                         Agent, Requisite DIP Lenders, Prepetition First Lien Secured Agent and
                         Requisite Prepetition First Lien Lenders) (such sale, an “Acceptable Sale”);

                   (G)   an order approving an Acceptable Sale shall have been entered by this Court
                         on or prior to March 31, 2020; and

                   (H)   on or prior to April 22, 2020, such Acceptable Sale shall have been
                         consummated pursuant to definitive documentation acceptable in form and
                         substance to the DIP Agent and Requisite DIP Lenders.

                   (g)   Interest, Fees, Costs and Expenses. The DIP Obligations shall bear interest

at the rates, and be due and payable (and paid), as set forth in, and in accordance with the terms

and conditions of, this Interim Order and the DIP Loan Documents, in each case without further

notice, motion, or application to, order of, or hearing before, this Court. The Debtors shall pay on

demand all fees, costs, expenses (including, subject to Paragraph 20(b) hereof, reasonable out-of-

pocket legal and other professional fees and expenses of the DIP Agent and DIP Lenders) and

other charges in accordance with the terms of the DIP Loan Documents. Notwithstanding any

provision herein to the contrary, all fees described in the DIP Credit Agreement are fully earned,

all paid portions of such fees are finally allowed and non-refundable, all unpaid portions of such



                                                  26
PHIL1 8632630v.2
              Case 20-10156-MFW           Doc 59       Filed 01/28/20    Page 27 of 73



fees shall be immediately payable by the Debtors upon entry of this Interim Order, and the payment

of such fees, costs, and expenses shall not be subject to Challenge pursuant to Paragraph 7 hereof

or otherwise.

                   (h)   Use of DIP Facility Proceeds and Proceeds of DIP Collateral. The DIP

Borrowers shall use the proceeds of all DIP Collateral (as defined below) and Revolver Facility

Advances (including Postpetition Letter of Credit issuances) solely in accordance with this Interim

Order and the applicable provisions of the DIP Loan Documents. Without limiting the foregoing,

the Debtors shall not be permitted to make any payments on account of any prepetition debt or

obligation prior to the effective date of a chapter 11 plan or plans with respect to any of the Debtors,

except with respect to (i) the Prepetition Secured Obligations as set forth in this Interim Order and

a Final Order; (ii) as provided in the orders granting the relief requested in the various motions

filed by the Debtors on the Petition Date, which orders shall be in form and substance acceptable

to the DIP Agent; (iii) as provided in other motions, orders, and requests for relief, each in form

and substance acceptable to the DIP Agent prior to such motion, order, or request for such relief

being filed; or (iv) as otherwise provided in the DIP Credit Agreement.

                   (i)   Conditions Precedent. The DIP Secured Parties and Prepetition First Lien

Secured Parties each have no obligation to extend credit under the DIP Facility or permit use of

any DIP Collateral proceeds, including Cash Collateral, as applicable, during the Interim Period

unless and until all conditions precedent to the extension of credit and/or use of DIP Collateral or

proceeds thereof under the DIP Loan Documents and this Interim Order have been satisfied in full

or waived by the requisite DIP Secured Parties and the Prepetition First Lien Secured Parties in

accordance with the DIP Loan Documents and this Interim Order.




                                                  27
PHIL1 8632630v.2
              Case 20-10156-MFW           Doc 59       Filed 01/28/20    Page 28 of 73



                   (j)   DIP Liens. As security for the DIP Obligations, the following security

interests and liens are hereby granted to the DIP Agent, for its own benefit and the ratable benefit

of the DIP Secured Parties, on all property of the Debtors, now existing or hereinafter acquired,

including, without limitation, all cash and cash equivalents (whether maintained with the DIP

Agent or otherwise), and any investment in such cash or cash equivalents, money, inventory,

goods, accounts receivable, contract rights, other rights to payment, intercompany loans and other

investments, investment property, contracts, contract rights, properties, plants, equipment,

machinery, general intangibles, payment intangibles, accounts, deposit accounts, documents,

instruments, chattel paper, securities (whether or not marketable), franchise rights, documents of

title, letters of credit, letter of credit rights, supporting obligations, leases and other interests in

leaseholds (provided, however, with respect to the Debtors’ non-residential real property leases,

no liens or encumbrances shall be granted or extend to such leases themselves under this Interim

Order, except as permitted in the applicable lease, but rather any liens granted shall extend only to

the proceeds realized upon the sale, assignment, termination or other disposition of such leases,

books and records related to the foregoing, accessions and proceeds of the foregoing, wherever

located, including insurance or other proceeds), real property, fixtures, patents, copyrights,

trademarks, trade names, other intellectual property, intellectual property licenses, capital stock of

subsidiaries, tax and other refunds, insurance proceeds, commercial tort claims, all other Collateral

(as defined in the DIP Loan Documents), and all other “property of the estate” (as defined in

section 541 of the Bankruptcy Code) of any kind or nature, real or personal, tangible, intangible,

or mixed, now existing or hereafter acquired or created, and all rents, products, substitutions,

accessions, profits, replacements, and cash and non-cash proceeds of all of the foregoing,

excluding claims and causes of action under sections 502(d), 544, 545, 547, 548, 549, 550, and



                                                  28
PHIL1 8632630v.2
              Case 20-10156-MFW          Doc 59        Filed 01/28/20   Page 29 of 73



553 of the Bankruptcy Code and any other avoidance or similar action under the Bankruptcy Code

or similar state law (“Avoidance Actions”), but, subject to entry of the Final Order, including any

proceeds or property recovered, unencumbered or otherwise, from Avoidance Actions, whether by

judgment, settlement or otherwise (all of the foregoing collateral collectively referred to as the

“DIP Collateral” and, all such Liens granted to the DIP Agent for the benefit of the DIP Secured

Parties pursuant to this Interim Order and the DIP Loan Documents, the “DIP Liens”):

                       (i)   pursuant to section 364(c)(2) of the Bankruptcy Code, a first priority
        Lien on all unencumbered DIP Collateral;

                       (ii)    pursuant to section 364(c)(3) of the Bankruptcy Code, a junior Lien
        on all DIP Collateral that is subject solely to the Prepetition Prior Liens; and

                         (iii) pursuant to section 364(d)(1) of the Bankruptcy Code, a first
        priority, senior priming lien on all DIP Collateral (including, without limitation, Cash
        Collateral) that is senior to the Adequate Protection Replacement Liens (as defined below)
        and senior and priming to (x) the Prepetition Liens and (y) any Liens that are junior to the
        Prepetition Liens and the Adequate Protection Replacement Liens, after giving effect to
        any intercreditor or subordination agreements (the liens referenced in clauses (x) and (y),
        collectively, the “Primed Liens”); provided, however, that the liens described in this clause
        (iii) shall be junior solely to the Carve-Out and the Prepetition Prior Liens.

                   (k)   DIP Lien Priority. Notwithstanding anything to the contrary contained in

this Interim Order or the DIP Loan Documents, for the avoidance of doubt, the DIP Liens granted

to the DIP Agent for the ratable benefit of the DIP Secured Parties shall in each and every case be

first priority senior liens that (i) are subject only to the Prepetition Prior Liens, and to the extent

provided in the provisions of this Interim Order and the DIP Loan Documents, shall also be subject

to the Carve-Out, and (ii) except as provided in sub-clause (i) of this subsection (k), are senior to

all prepetition and postpetition liens of any other person or entity (including, without limitation,

the Primed Liens and the Adequate Protection Replacement Liens). The DIP Liens and the DIP

Superpriority Claims (as defined below) (A) subject to entry of the Final Order, shall not be subject

to sections 506(c), 510, 549, 550, or 551 of the Bankruptcy Code or the “equities of the case”


                                                  29
PHIL1 8632630v.2
              Case 20-10156-MFW          Doc 59       Filed 01/28/20   Page 30 of 73



exception of section 552 of the Bankruptcy Code, (B) shall not be subordinate to, or pari passu

with, (x) any lien that is avoided and preserved for the benefit of the Debtors and their estates

under section 551 of the Bankruptcy Code or (y) any intercompany or affiliate liens or claims of

the Debtors, and (C) shall be valid and enforceable against any trustee or any other estate

representative appointed or elected in the Cases, upon the conversion of any of the Cases to a case

under chapter 7 of the Bankruptcy Code or in any other proceedings related to any of the foregoing

(each, a “Successor Case”), and/or upon the dismissal of any of the Cases to the maximum extent

permitted by law.

                   (l)   Enforceable Obligations. Subject to Paragraph 7 solely with respect to the

Prepetition First Lien Roll-Up, the DIP Loan Documents shall constitute and evidence the valid

and binding DIP Obligations of the Debtors, which DIP Obligations shall be enforceable against

the Debtors, their estates and any successors thereto (including, without limitation, any trustee or

other estate representative in any Successor Case), and their creditors, in accordance with their

terms. No obligation, payment, transfer, or grant of security under the DIP Credit Agreement, the

other DIP Loan Documents, or this Interim Order shall be stayed, restrained, voidable, avoidable,

or recoverable under the Bankruptcy Code or under any applicable law (including, without

limitation, under sections 502(d), 544, 547, 548, or 549 of the Bankruptcy Code or under any

applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act, or similar

statute or common law), or subject to any avoidance, reduction, setoff, recoupment, offset,

recharacterization, subordination (whether equitable, contractual, or otherwise), counterclaim,

cross-claim, defense, or any other challenge under the Bankruptcy Code or any applicable law or

regulation by any person or entity.




                                                 30
PHIL1 8632630v.2
              Case 20-10156-MFW          Doc 59       Filed 01/28/20    Page 31 of 73



                   (m)   Superpriority Administrative Claim Status. In addition to the DIP Liens

granted herein, effective immediately upon entry of this Interim Order and subject to Paragraph 7

solely with respect to the Prepetition First Lien Roll-Up, all of the DIP Obligations shall constitute

allowed superpriority administrative expense claims pursuant to section 364(c)(1) of the

Bankruptcy Code, which shall have priority, subject only to the payment of the Carve-Out, over

all administrative expense claims, adequate protection and other diminution claims (including the

Adequate Protection Superpriority Claims (as defined below)), unsecured claims, and all other

claims against the Debtors, now existing or hereafter arising, of any kind or nature whatsoever,

including, without limitation, administrative expenses or other claims of the kinds specified in, or

ordered pursuant to, sections 105, 326, 328, 330, 331, 503(a), 503(b), 507(a), 507(b), 546, 726,

1113, and 1114 or any other provision of the Bankruptcy Code, whether or not such expenses or

claims may become secured by a judgment lien or other non-consensual lien, levy, or attachment

(the “DIP Superpriority Claims”). The DIP Superpriority Claims shall, for purposes of section

1129(a)(9)(A) of the Bankruptcy Code, be considered administrative expenses allowed under

section 503(b) of the Bankruptcy Code, shall be against each Debtor on a joint and several basis,

and shall be payable from and have recourse to all prepetition and postpetition property of the

Debtors and all proceeds thereof. Other than as provided in the DIP Credit Agreement and this

Interim Order with respect to the Carve-Out, no costs or expenses of administration, including,

without limitation, professional fees allowed and payable under sections 328, 330, and 331 of the

Bankruptcy Code, or otherwise, that have been or may be incurred in these proceedings, or in any

Successor Cases, and no priority claims are, or will be, senior to, prior to, or on a parity with the

DIP Superpriority Claims or the DIP Obligations, or with any other claims of the DIP Secured

Parties arising hereunder.



                                                 31
PHIL1 8632630v.2
              Case 20-10156-MFW           Doc 59       Filed 01/28/20   Page 32 of 73



        3.         Authorization to Use Cash Collateral and Proceeds of the DIP Facility. Subject

to, and solely in accordance with, the terms and conditions of this Interim Order and the DIP Loan

Documents, including without limitation, the Budget Covenants set forth in Paragraph 2(e) hereof

and Paragraph 16 hereof, (a) the Debtors are authorized to use proceeds of credit extended under

the DIP Facility, and (b) the Debtors are authorized to use Cash Collateral.

        4.         Adequate Protection for Prepetition First Lien Secured Parties.                 In

consideration for the use of the Prepetition Collateral (including Cash Collateral) and the priming

of the Prepetition First Liens, the Prepetition First Lien Secured Parties shall receive the following

adequate protection (collectively referred to as the “Prepetition First Lien Secured Parties’

Adequate Protection”):

                   (a)    Prepetition First Lien Roll-Up. Subject to and only upon entry of a Final

Order, all Prepetition First Lien Obligations, including on account of Prepetition Letters of Credit,

shall immediately, automatically, and be deemed to have been converted into DIP Obligations and

incurred under the DIP Facility (the “Prepetition First Lien Roll-Up”).

                   (b)    First Lien Adequate Protection Replacement Liens. To the extent there is a

diminution in value of the interests of the Prepetition First Lien Secured Parties in the Prepetition

Collateral (including Cash Collateral) from and after the Petition Date resulting from the use, sale,

or lease by the Debtors of the applicable Prepetition Collateral (including Cash Collateral), the

granting of the DIP Superpriority Claims, the granting of the DIP Liens, the subordination of the

Prepetition First Liens thereto and to the Carve-Out, the imposition or enforcement of the

automatic stay of section 362(a) of the Bankruptcy Code or otherwise (the “Diminution in Value

of the Prepetition First Lien Collateral”), the Prepetition First Lien Secured Agent, for the benefit

of all the Prepetition First Lien Secured Parties, is hereby granted, subject to the terms and



                                                  32
PHIL1 8632630v.2
              Case 20-10156-MFW          Doc 59       Filed 01/28/20    Page 33 of 73



conditions set forth below, pursuant to sections 361, 363(e), and 364 of the Bankruptcy Code,

Liens upon all of the DIP Collateral (such adequate protection replacement liens, the “First Lien

Adequate Protection Replacement Liens”), which First Lien Adequate Protection Replacement

Liens on such DIP Collateral shall be subject and subordinate only to the DIP Liens, the Prepetition

Prior Liens, and the Carve-Out and shall be senior in priority to the Prepetition First Liens, the

Second Lien Adequate Protection Replacement Liens (as defined below), and the Prepetition

Second Liens. The First Lien Adequate Protection Replacement Liens and the First Lien Adequate

Protection Superpriority Claims (as defined below) (A) shall not be subject to sections 510, 549,

550, or 551 of the Bankruptcy Code or, subject to entry of the Final Order, section 506(c) of the

Bankruptcy Code or the “equities of the case” exception of section 552 of the Bankruptcy Code,

(B) shall be senior in priority and right of payment to (x) any lien that is avoided and preserved for

the benefit of the Debtors and their estates under section 551 of the Bankruptcy Code or (y) any

intercompany or affiliate liens or claims of the Debtors, and (C) shall be valid and enforceable

against any trustee or any other estate representative appointed in the Cases or any Successor

Cases, and/or upon the dismissal of any of the Cases.

                   (c)   First Lien Adequate Protection Superpriority Claims. To the extent of

Diminution in Value of the Prepetition First Lien Collateral, the Prepetition First Lien Secured

Parties are hereby further granted allowed superpriority administrative expense claims (such

adequate protection superpriority claims, the “First Lien Adequate Protection Superpriority

Claims”), pursuant to section 507(b) of the Bankruptcy Code, with priority over all administrative

expense claims and unsecured claims against the Debtors or their estates, now existing or hereafter

arising, of any kind or nature whatsoever, including, without limitation, administrative expenses

of the kind specified in or ordered pursuant to sections 105, 326, 328, 330, 331, 503(a), 503(b),



                                                 33
PHIL1 8632630v.2
              Case 20-10156-MFW           Doc 59       Filed 01/28/20   Page 34 of 73



507(a), 507(b), 546(c), 546(d), 726 (to the extent permitted by law), 1113, and 1114 and any other

provision of the Bankruptcy Code, junior only to the DIP Superpriority Claims and the Carve-Out

to the extent provided herein and in the DIP Loan Documents, and payable from and having

recourse to all of the DIP Collateral; provided, however, that the Prepetition First Lien Secured

Parties shall not receive or retain any payments, property, or other amounts in respect of the First

Lien Adequate Protection Superpriority Claims unless and until all DIP Obligations have been

Paid in Full (as defined below). Subject to the relative priorities set forth above, the Adequate

Protection Superpriority Claims against each Debtor shall be against each Debtor on a joint and

several basis. For purposes of this Interim Order, the terms “Pay in Full,” “Paid in Full,” and

“Payment in Full” shall mean, with respect to any referenced DIP Obligations, Prepetition First

Lien Obligations and/or Prepetition Second Lien Obligations, (i) the indefeasible payment in full

in cash of such obligations, (ii) the termination of all credit commitments under the DIP Loan

Documents, Prepetition First Lien Loan Documents and/or Prepetition Second Lien Loan

Documents, as applicable, and (iii) the absence of any contingent indemnification claim arising

from any pending or potential Challenge.

                   (d)   Further Adequate Protection. As further adequate protection, the Debtors

(A) have committed, as set forth in this Interim Order, to timely comply with the Sale Process

Deadlines and (B) shall simultaneously provide copies of any reports sent to the DIP Secured

Parties or the Prepetition Second Lien Secured Parties as may be required under this Interim Order

or the DIP Credit Agreement to the Prepetition First Lien Secured Parties.

                   (e)   Interest and Professional Fees. As further adequate protection, and without

limiting any rights of the Prepetition First Lien Secured Parties under section 506(b) of the

Bankruptcy Code which are hereby preserved, and in consideration, and as a requirement, for



                                                  34
PHIL1 8632630v.2
              Case 20-10156-MFW          Doc 59       Filed 01/28/20    Page 35 of 73



obtaining the consent of the Prepetition First Lien Secured Parties to the entry of this Interim Order

and the Debtors’ consensual use of Cash Collateral as provided herein, the Debtors shall (i) pay or

reimburse currently the Prepetition First Lien Secured Parties for any and all of their accrued and

past-due fees, costs, expenses, and charges to the extent, and at the times, payable under the

Prepetition First Lien Loan Documents, (ii) on the last day of each calendar month commencing

after the Petition Date, pay to the Prepetition First Lien Secured Agent for prompt distribution to

the applicable Prepetition First Lien Secured Parties any and all of the interest accruing on the

Prepetition First Lien Obligations under the Prepetition First Lien Secured Credit Agreement at

the default rate provided for in the Prepetition First Lien Secured Credit Agreement (which, for

the avoidance of doubt, shall be paid (i) in cash with respect to the LIFO Revolving Loans and (ii)

in kind with respect to all other Prepetition First Lien Obligations) (and in the case of the first

month after the Petition Date, all accrued and unpaid prepetition interest shall also be due and

payable hereunder (which, for the avoidance of doubt, shall be paid (i) in cash with respect to the

LIFO Revolving Loans and (ii) in kind with respect to all other Prepetition First Lien Obligations)),

and (iii) subject to Paragraph 20(b) hereof, pay currently all reasonable out-of-pocket fees, costs,

and expenses of the Prepetition First Lien Secured Parties (including without limitation reasonable

attorneys’ fees and costs and reasonable consulting, accounting, appraisal, investment banking and

similar professional fees and charges) in accordance with the Prepetition First Lien Secured Loan

Documents, in the case of each of sub-clauses (i), (ii), and (iii) above, all whether accrued

prepetition or postpetition and whether or not budgeted in the Approved Budget, and without

further notice (except as provided in Paragraph 20(b) below with respect to postpetition

professional fees, costs, and expenses), motion, or application to, order of, or hearing before, this

Court.



                                                 35
PHIL1 8632630v.2
              Case 20-10156-MFW          Doc 59       Filed 01/28/20    Page 36 of 73



                   (f)   Consent to Priming and Adequate Protection. The Prepetition First Lien

Secured Agent, on behalf of the Prepetition First Lien Secured Parties, consents to the Prepetition

First Lien Secured Parties’ Adequate Protection and the priming provided for herein; provided,

however, that such consent of the Prepetition First Lien Secured Agent to the priming of the

Prepetition First Liens, the use of Cash Collateral, and the sufficiency of the Prepetition First Lien

Secured Parties’ Adequate Protection provided for herein is expressly conditioned upon the entry

of this Interim Order, and such consent shall not be deemed to extend to any other Cash Collateral

usage or other replacement financing or debtor-in-possession financing other than the DIP Facility

provided under the DIP Loan Documents; and provided, further, that such consent shall be of no

force and effect in the event this Interim Order is not entered or is entered and subsequently

reversed, modified, stayed, or amended (unless such reversal, modification, stay, or amendment is

acceptable to the Prepetition First Lien Secured Agent) or the DIP Loan Documents and DIP

Facility as set forth herein are not approved.

                   (g)   Right to Credit Bid. Without limiting any the rights of any DIP Secured

Parties or Prepetition First Lien Secured Parties under applicable law, each of the DIP Agent (on

behalf of the DIP Secured Parties) and the Prepetition First Lien Secured Agent (on behalf of the

Prepetition First Lien Secured Parties) or their respective assignees, designees, or successors, shall

automatically be deemed a “qualified bidder” with respect to any disposition of DIP Collateral,

and subject to a Final Order, shall have the right (unless this Court for cause orders otherwise after

notice and a hearing upon request of any party in interest prior to the Qualified Bid Deadline) to

“credit bid” up to the full amount of the DIP Obligations and the Prepetition First Lien Obligations

with the consent of Requisite DIP Lenders and Requisite Prepetition First Lien Lenders,

respectively (including the DIP Superpriority Claims and the First Lien Adequate Protection



                                                 36
PHIL1 8632630v.2
              Case 20-10156-MFW          Doc 59        Filed 01/28/20   Page 37 of 73



Superpriority Claims, as applicable, to the extent such claims have any value), during any

disposition of all or any portion of the DIP Collateral or Prepetition Collateral, as applicable (in

all cases excluding sales in the Debtors’ ordinary course of business in accordance with this Interim

Order and the DIP Loan Documents), or any deposit in connection with such sale, including,

without limitation, sales occurring pursuant to section 363 of the Bankruptcy Code or included as

part of any reorganization plan subject to confirmation under section 1129(b)(2)(A)(iii) of the

Bankruptcy Code. The DIP Agent and the Prepetition First Lien Secured Agent have the absolute

right to assign, transfer, sell, or otherwise dispose of their rights to credit bid to any entity other

than one including one or more insiders of the Debtors, except as prohibited by the DIP Loan

Documents or Prepetition First Lien Secured Loan Documents, as applicable.

                   (h)   Section 507(b) Reservation. Under the circumstances and given that the

above-described adequate protection is consistent with the Bankruptcy Code, including section

506(b) thereof, the Court finds that the adequate protection provided herein is reasonable and

sufficient to protect the interests of the Prepetition First Lien Secured Parties. Nothing herein shall

impair or modify the application of section 507(b) of the Bankruptcy Code in the event that the

adequate protection provided herein to the Prepetition First Lien Secured Parties is insufficient to

compensate for any Diminution in Value of the Prepetition First Lien Collateral of the interests of

the Prepetition First Lien Secured Parties in the Prepetition First Lien Collateral during the Cases

or any Successor Cases; provided, however, any such additional section 507(b) claims shall be

subject to the same relative priority as such party’s Adequate Protection Superpriority Claims, as

provided in this Interim Order, and the terms of the Intercreditor Agreement.

        5.         Adequate Protection for Prepetition Second Lien Secured Parties.                 In

consideration for the use of the Prepetition Collateral (including Cash Collateral) and the priming



                                                  37
PHIL1 8632630v.2
              Case 20-10156-MFW          Doc 59       Filed 01/28/20   Page 38 of 73



of the Prepetition Second Liens, the Prepetition Second Lien Secured Parties shall receive the

following adequate protection (collectively referred to as the “Prepetition Second Lien Secured

Parties’ Adequate Protection” and, together with the Prepetition First Lien Secured Parties’

Adequate Protection, the “Prepetition Secured Parties’ Adequate Protection”):

                   (a)   Second Lien Adequate Protection Replacement Liens. To the extent there

is a diminution in value of the interests of the Prepetition Second Lien Secured Parties in the

Prepetition Second Lien Collateral (including Cash Collateral) from and after the Petition Date

resulting from the use, sale, or lease by the Debtors of the Prepetition Second Lien Collateral

(including Cash Collateral), the granting of the DIP Superpriority Claims and the First Lien

Adequate Protection Superpriority Claims, the granting of the priming DIP Liens and the granting

of the First Lien Adequate Protection Replacement Liens, the subordination of the Prepetition

Second Liens thereto and to the Carve-Out, and the imposition or enforcement of the automatic

stay of section 362(a) of the Bankruptcy Code or otherwise (“Diminution in Value of the

Prepetition Second Lien Collateral” and, collectively with the Diminution in Value of the

Prepetition First Lien Collateral, “Diminution in Value”), the Prepetition Second Lien Secured

Agent, for the benefit of all the Prepetition Second Lien Secured Parties, is hereby granted, subject

to the terms and conditions set forth below, pursuant to sections 361, 363(e), and 364 of the

Bankruptcy Code, Liens upon all of the DIP Collateral (such adequate protection replacement

liens, the “Second Lien Adequate Protection Replacement Liens” and, together with the First Lien

Adequate Protection Replacement Liens, the “Adequate Protection Replacement Liens”), which

Second Lien Adequate Protection Replacement Liens on such DIP Collateral shall be subject and

subordinate only to the DIP Liens, the Prepetition Prior Liens, the Carve-Out, the First Lien

Adequate Protection Replacement Liens, and the Prepetition First Liens and shall be senior in



                                                 38
PHIL1 8632630v.2
              Case 20-10156-MFW          Doc 59       Filed 01/28/20   Page 39 of 73



priority to the Prepetition Second Liens. The Second Lien Adequate Protection Replacement Liens

and the Second Lien Adequate Protection Superpriority Claims (as defined below) (A) shall not

be subject to sections 510, 549, 550, or 551 of the Bankruptcy Code or, subject to entry of the

Final Order, section 506(c) of the Bankruptcy Code or the “equities of the case” exception of

section 552 of the Bankruptcy Code, (B) shall be senior in priority and right of payment to (x) any

lien that is avoided and preserved for the benefit of the Debtors and their estates under section 551

of the Bankruptcy Code or (y) any intercompany or affiliate liens or claims of the Debtors, and (C)

shall be valid and enforceable against any trustee or any other estate representative appointed in

the Cases or any Successor Cases, and/or upon the dismissal of any of the Cases.

                   (b)   Second Lien Adequate Protection Superpriority Claims. To the extent of

Diminution in Value of the Prepetition Second Lien Collateral, the Prepetition Second Lien

Secured Parties are hereby further granted allowed superpriority administrative expense claims

(such adequate protection superpriority claims, the “Second Lien Adequate Protection

Superpriority Claims” and, together with the First Lien Adequate Protection Superpriority Claims,

the “Adequate Protection Superpriority Claims”), pursuant to section 507(b) of the Bankruptcy

Code, with priority over all administrative expense claims and unsecured claims against the

Debtors or their estates, now existing or hereafter arising, of any kind or nature whatsoever,

including, without limitation, administrative expenses of the kind specified in or ordered pursuant

to sections 105, 326, 328, 330, 331, 503(a), 503(b), 507(a), 507(b), 546(c), 546(d), 726 (to the

extent permitted by law), 1113, and 1114 and any other provision of the Bankruptcy Code, junior

only to the DIP Superpriority Claim, the Carve-Out, the First Lien Adequate Protection

Superpriority Claims, and the Prepetition First Lien Obligations as provided herein, and payable

from and having recourse to all of the DIP Collateral; provided, however, that the Prepetition



                                                 39
PHIL1 8632630v.2
              Case 20-10156-MFW          Doc 59       Filed 01/28/20   Page 40 of 73



Second Lien Secured Parties shall not, without the prior written consent of the DIP Agent and

Prepetition First Lien Secured Agent, receive or retain any payments, property, or other amounts

in respect of the Second Lien Adequate Protection Superpriority Claims unless and until (y) all

DIP Obligations have been Paid in Full, and (z) the Prepetition First Lien Obligations have been

Paid in Full. Subject to the relative priorities set forth above, the Second Lien Adequate Protection

Superpriority Claims against each Debtor shall be against each Debtor on a joint and several basis.

                   (c)   Further Adequate Protection. As further adequate protection, the Debtors

(A) have committed, as set forth in this Interim Order, to timely comply with the Sale Process

Deadlines and (B) shall simultaneously provide copies to the Prepetition Second Lien Secured

Agent of any reports sent to the DIP Secured Parties or the Prepetition First Lien Secured Parties

as may be required under this Interim Order or the DIP Credit Agreement.

                   (d)   Consent to Priming and Adequate Protection. During the Interim Period,

the Prepetition Second Lien Secured Agent and the other Prepetition Second Lien Secured Parties

consent to the Prepetition Second Lien Secured Parties’ Adequate Protection and the priming

provided for herein; provided, however, that such consent of the Prepetition Second Lien Secured

Parties to the priming of their Prepetition Second Liens, the use of Cash Collateral, and the

sufficiency of the Prepetition Second Lien Secured Parties’ Adequate Protection provided for

herein is expressly conditioned upon the entry of this Interim Order, and such consent shall not be

deemed to extend to any other replacement financing or debtor-in-possession financing other than

the DIP Facility provided under the DIP Loan Documents; and provided, further, that such consent

shall be of no force and effect in the event this Interim Order is not entered or is entered and

subsequently reversed, modified, stayed, or amended (unless such reversal, modification, stay, or

amendment is acceptable to the Prepetition Second Lien Secured Agent) or the DIP Loan



                                                 40
PHIL1 8632630v.2
              Case 20-10156-MFW           Doc 59      Filed 01/28/20   Page 41 of 73



Documents and DIP Facility as set forth herein are not approved; and provided, further, that in the

event of the occurrence of a Termination Event, nothing herein shall alter the burden of proof set

forth in the applicable provisions of the Bankruptcy Code at any hearing concerning the continued

use of Prepetition Collateral (including Cash Collateral) by the Debtors. The Prepetition Second

Lien Secured Agent and the other Prepetition Second Lien Secured Parties also consent to the entry

of a Final Order (and to the use of Prepetition Collateral, including Cash Collateral, and to the

priming and adequate protection in favor of the Prepetition Second Lien Secured Parties provided

for therein) consistent with this Interim Order; provided, however, that (i) such consent of the

Prepetition Second Lien Secured Parties to the priming of their Prepetition Second Liens, the use

of Cash Collateral, and the sufficiency of the Prepetition Second Lien Secured Parties’ adequate

protection provided for in such Final Order is expressly conditioned upon the entry of such Final

Order; and (ii) any change between this Interim Order and any Final Order that is adverse to any

DIP Secured Parties and/or Prepetition First Lien Secured Parties shall not constitute an

inconsistency between this Interim Order and the Final Order solely for purposes of the Prepetition

Second Lien Secured Parties’ consent to entry of such Final Order).

                   (e)   Right to Credit Bid. Without limiting any rights of any DIP Secured Parties

or Prepetition First Lien Secured Parties under applicable law, the Prepetition Second Lien Secured

Agent (on behalf of the Prepetition Second Lien Secured Parties) or its assignee, designee, or

successor, shall automatically be deemed a “qualified bidder” with respect to any disposition of

Prepetition Collateral and/or DIP Collateral, and subject to a Final Order, shall have the right

(unless this Court for cause orders otherwise after notice and a hearing upon request of any party

in interest prior to the Qualified Bid Deadline) to “credit bid” up to the amount of the Prepetition

Second Lien Obligations with the consent of Prepetition Second Lien Secured Lenders constituting



                                                 41
PHIL1 8632630v.2
              Case 20-10156-MFW          Doc 59       Filed 01/28/20   Page 42 of 73



“Required Lenders” under the Prepetition Second Lien Secured Credit Agreement (“Requisite

Prepetition Second Lien Lenders”) (including its Second Lien Adequate Protection Superpriority

Claim to the extent such Second Lien Adequate Protection Superpriority Claim has any value)

during any disposition of all or any portion of the Prepetition Collateral and DIP Collateral (in the

case of the DIP Collateral, only to the extent of the value of the Second Lien Adequate Protection

Superpriority Claim resulting from a postpetition Diminution in Value of the Prepetition Second

Lien Collateral as provided herein) (in all cases excluding sales in the Debtors’ ordinary course of

business in accordance with this Interim Order and the DIP Loan Documents), or any deposit in

connection with such sale, including, without limitation, sales occurring pursuant to section 363

of the Bankruptcy Code or included as part of any reorganization plan subject to confirmation

under section 1129(b)(2)(A)(iii) of the Bankruptcy Code; provided, that any such “credit bid”

provides for Payment in Full of all DIP Obligations and Prepetition First Lien Obligations at the

closing of such transaction unless otherwise agreed by the DIP Agent (with the consent of the

Requisite DIP Lenders) and the Prepetition First Lien Secured Agent (with the consent of the

Requisite Prepetition First Lien Lenders), in their sole and absolute discretion. The Prepetition

Second Lien Secured Agent has the absolute right to assign, transfer, sell, or otherwise dispose of

its right to credit bid to any entity other than one including one or more insiders of the Debtors at

the direction of the Prepetition Second Lien Secured Parties; provided, however, that nothing in

this sentence shall preclude the Prepetition Second Lien Secured Agent, if successful in any credit

bid, from causing the formation of a holding company to acquire the assets.

                   (f)   Section 507(b) Reservation. Under the circumstances and given that the

above-described adequate protection is consistent with the Bankruptcy Code, including section

506(b) thereof, the Court finds that the adequate protection provided herein is reasonable and



                                                 42
PHIL1 8632630v.2
              Case 20-10156-MFW           Doc 59      Filed 01/28/20   Page 43 of 73



sufficient to protect the interests of the Prepetition Second Lien Secured Parties. Nothing herein

shall impair or modify the application of section 507(b) of the Bankruptcy Code in the event that

the adequate protection provided herein to the Prepetition Second Lien Secured Parties is

insufficient to compensate for any Diminution in Value of the Prepetition Second Lien Collateral

of the interests of the Prepetition Second Lien Secured Parties in the Prepetition Second Lien

Collateral during the Cases or any Successor Cases; provided, however, any such additional

section 507(b) claims shall be subject to the same relative priority as such party’s Adequate

Protection Superpriority Claims, as provided in this Interim Order, and the terms of the

Intercreditor Agreement.

        6.         Automatic Postpetition Lien Perfection. This Interim Order shall be sufficient

and conclusive evidence of the validity, enforceability, perfection, priority and non-avoidability of

the DIP Liens and the Adequate Protection Replacement Liens without the necessity of (a) filing

or recording any financing statement, deed of trust, mortgage, control agreement, or other

instrument or document which may otherwise be required under the law of any jurisdiction or

(b) taking any other action to validate or perfect the DIP Liens and the Adequate Protection

Replacement Liens or to entitle the DIP Liens and the Adequate Protection Replacement Liens to

the priorities granted herein. Notwithstanding the foregoing, each of the DIP Agent and the

Prepetition Secured Parties (in the latter case, solely with respect to the Adequate Protection

Replacement Liens) may, each in their sole discretion, enter into and file, as applicable, financing

statements, mortgages, security agreements, notices of liens, and other similar documents, and is

hereby granted relief from the automatic stay of section 362 of the Bankruptcy Code in order to

do so, and all such financing statements, mortgages, security agreements, notices, and other

agreements or documents shall be deemed to have been filed or recorded at the time and on the



                                                 43
PHIL1 8632630v.2
              Case 20-10156-MFW          Doc 59       Filed 01/28/20    Page 44 of 73



Petition Date. The applicable Debtors shall execute and deliver to the DIP Agent, the Prepetition

First Lien Secured Agent, and/or the Prepetition Second Lien Secured Agent, as applicable, all

such financing statements, mortgages, notices, and other documents as such parties may

reasonably request to evidence and confirm the contemplated priority of, the DIP Liens and the

Adequate Protection Replacement Liens, as applicable, granted pursuant hereto. Without limiting

the foregoing, each of the DIP Agent, the Prepetition First Lien Secured Agent, and the Prepetition

Second Lien Secured Agent, each in its discretion, may file a photocopy of this Interim Order as a

financing statement with any recording officer designated to file financing statements or with any

registry of deeds or similar office in any jurisdiction in which any Debtor has real or personal

property, and in such event, the subject filing or recording officer shall be authorized to file or

record such copy of this Interim Order. Subject to the entry of the Final Order, any provision of

any lease, loan document, easement, use agreement, proffer, covenant, license, contract,

organizational document, or other instrument or agreement that requires the payment of any fees

or obligations to any non-governmental entity in order for the Debtors to pledge, grant, mortgage,

sell, assign, or otherwise transfer any fee or leasehold interest, the proceeds thereof or other DIP

Collateral shall have no force or effect. To the extent that the Prepetition First Lien Secured Agent

is the secured party under any security agreement, mortgage, leasehold mortgage, landlord waiver,

financing statement, or account control agreements, listed as loss payee under any of the Debtors’

insurance policies, or is the secured party under any of the Prepetition Secured Loan Documents,

the DIP Agent shall also be deemed to be the secured party under such account control agreements,

loss payee under the Debtors’ insurance policies, and the secured party under each such Prepetition

Secured Loan Document, shall have all rights and powers attendant to that position (including,

without limitation, rights of enforcement), and shall act in that capacity and distribute any proceeds



                                                 44
PHIL1 8632630v.2
              Case 20-10156-MFW          Doc 59       Filed 01/28/20    Page 45 of 73



recovered or received first, for the benefit of the DIP Secured Parties in accordance with the DIP

Loan Documents, second, subsequent to Payment in Full of all DIP Obligations, for the benefit of

the Prepetition First Lien Secured Parties, and third, subsequent to Payment in Full of all

Prepetition First Lien Obligations, for the benefit of the Prepetition Second Lien Secured Parties.

The Prepetition First Lien Secured Agent shall serve as agent for the DIP Agent for purposes of

perfecting its respective liens on all DIP Collateral that is of a type such that perfection of a lien

therein may be accomplished only by possession or control by a secured party.

        7.         Reservation of Certain Third Party Rights and Bar of Challenges and Claims.

The Debtors’ Stipulations shall be binding upon the Debtors and their estates in all circumstances

upon entry of this Interim Order. The Debtors’ Stipulations shall be binding upon all other parties

in interest, including the Committee, unless such Committee or any other party in interest

(including any Chapter 11 trustee) other than the Debtors first, commences, by the earliest of (x) if

a Committee is appointed, sixty (60) calendar days from the formation of the Committee, (y) if no

Committee is formed, with respect to all parties in interest with standing other than the Debtors,

seventy-five (75) calendar days following the date of entry of the Interim Order, or (z) as otherwise

agreed to among the Debtors, DIP Agent, and Committee, if any (such time period established by

the earliest of clauses (x), (y), and (z), as the same may be extended in accordance with this

Paragraph 7, shall be referred to as the “Challenge Period,” and the date that is the next calendar

day after the termination of the Challenge Period in the event that either (i) no Challenge is raised

during the Challenge Period or (ii) with respect only to those parties who commence a Challenge

during the Challenge Period, such Challenge is fully and finally adjudicated, shall be referred to

as the “Challenge Period Termination Date”), (A) a contested matter, adversary proceeding, or

other action or “claim” (as defined in the Bankruptcy Code) challenging or otherwise objecting to



                                                 45
PHIL1 8632630v.2
              Case 20-10156-MFW          Doc 59        Filed 01/28/20   Page 46 of 73



the admissions, stipulations, findings, or releases included in the Debtors’ Stipulations, or (B) a

contested matter, adversary proceeding, or other action against any or all of the Prepetition Secured

Parties in connection with or related to the Prepetition Secured Obligations (including, without

limitation, Prepetition First Lien Obligations converted into DIP Obligations pursuant to the

Prepetition First Lien Roll-Up), or the actions or inactions of any of the Prepetition Secured Parties

arising out of or related to the Prepetition Secured Obligations or otherwise, including, without

limitation, any claim against any or all of the Prepetition Secured Parties in the nature of a “lender

liability” cause of action, setoff, counterclaim, or defense to the Prepetition Secured Obligations

(including, but not limited to, those under sections 506, 544, 547, 548, 549, 550, and/or 552 of the

Bankruptcy Code or by way of suit against any of the Prepetition Secured Parties) (clauses (A)

and (B) collectively, the “Challenges” and, each individually, a “Challenge”), and second, obtains

a final, non-appealable order in favor of such party in interest sustaining any such Challenge in

any such contested matter, adversary proceeding, or other action to which such Challenge is

subject. If a Chapter 7 trustee or a Chapter 11 trustee is appointed during the Challenge Period,

the Challenge Period Termination Date with respect to such trustee only, shall be the later of (i)

the last day of the Challenge Period and (ii) the date that is thirty (30) days after the date on which

such trustee is appointed. Except as otherwise expressly provided herein, upon the Challenge

Period Termination Date and for all purposes in these Cases and any Successor Cases, (i) all

payments made to or for the benefit of the Prepetition Secured Parties pursuant to, or otherwise

authorized by, this Interim Order or otherwise (whether made prior to, on, or after the Petition

Date) shall be indefeasible and not be subject to counterclaim, set-off, subordination,

recharacterization, defense, or avoidance, (ii) any and all such Challenges by any party in interest

shall be deemed to be forever released, waived, and barred; (iii) the Prepetition First Lien



                                                  46
PHIL1 8632630v.2
              Case 20-10156-MFW          Doc 59       Filed 01/28/20    Page 47 of 73



Obligations shall be deemed to be a fully allowed secured claim within the meaning of section 506

of the Bankruptcy Code (which claim and liens shall have been deemed satisfied in full by the

repayment of the Prepetition First Lien Obligations as provided herein), (iv) the Prepetition Second

Lien Obligations shall be deemed to be a fully allowed secured claim (subject to the provisions set

forth in this Interim Order), (v) the Debtors’ Stipulations, including the release provisions therein,

shall be binding on all parties in interest, including any Committee.           Notwithstanding the

foregoing, to the extent any Challenge is asserted in accordance with this Interim Order, the

Debtors’ Stipulations and the other provisions in clauses (i) through (v) in the immediately

preceding sentence shall nonetheless remain binding and preclusive on any Committee and on any

other party in interest from and after the Challenge Period Termination Date, except to the extent

that such Debtors’ Stipulations or the other provisions in clauses (i) through (v) of the immediately

preceding sentence have been challenged in such adversary proceeding, contested matter, or other

action. The Challenge Period may be extended only with the written consent of the Prepetition

First Lien Secured Agent (with the consent of Requisite Prepetition First Lien Lenders) with

respect to any Challenge against the Prepetition First Lien Secured Parties or the Prepetition

Second Lien Secured Agent (with the consent of the Requisite Prepetition Second Lien Lenders)

with respect to any Challenge against the Prepetition Secured Lien Secured Parties, in each case

in their sole discretion. Notwithstanding any provision to the contrary herein, nothing in this

Interim Order shall be construed to grant standing on any party in interest, including any

Committee, to bring any Challenge on behalf of the Debtors’ estates. The failure of any party in

interest, including any Committee, to obtain an order of this Court granting standing to bring any

Challenge on behalf of the Debtors’ estates prior to the expiration or termination of the Challenge

Period shall not be a defense to failing to commence a Challenge prior to the Challenge Period



                                                 47
PHIL1 8632630v.2
              Case 20-10156-MFW            Doc 59       Filed 01/28/20   Page 48 of 73



Termination Date. In the event of a successful Challenge, the estate shall be entitled to appropriate

relief, if any, under the Bankruptcy Code and applicable law.

        8.         Carve-Out. Subject to the terms and conditions contained in this Paragraph 8, each

of the DIP Liens, the DIP Superpriority Claims, the Prepetition Liens, the Adequate Protection

Replacement Liens, and the Adequate Protection Superpriority Claims shall be subject and

subordinate to payment of the Carve-Out (as defined below):

                   (a)    Carve-Out. For purposes of this Interim Order, “Carve-Out” means (a) all

unpaid fees required to be paid in these Cases to the clerk of the Court and to The United States

Trustee under 28 U.S.C. § 1930(a); (b) subject to the terms and conditions of this Interim Order

and the Approved Budget, the unpaid fees, costs, and disbursements of professionals retained by

the Debtors in these Cases and the Debtors’ ordinary course professionals (collectively, the

“Debtors’ Professionals”) that are incurred prior to the delivery by the DIP Agent of a Carve-Out

Trigger Notice (as defined below) and that are allowed pursuant to an order of the Court under

sections 327, 328, 330, or 363 of the Bankruptcy Code and remain unpaid after application of any

retainers being held by such professionals; (c) subject to the terms and conditions of this Interim

Order and the Approved Budget, the reasonable unpaid fees, costs, and disbursements of

professionals retained by the Committee in these Cases (collectively, the “Committee’s

Professionals”) and all reasonable unpaid out-of-pocket expenses of the members of any

Committee (“Committee Members”) that are incurred prior to the delivery of a Carve-Out Trigger

Notice and that are allowed by the Court under sections 328, 330, or 1103 of the Bankruptcy Code,

in an aggregate amount (for both Committee Members and the Committee’s Professionals) not to

exceed the aggregate amount set forth in the line-item in Approved Budgets identified as

Committee Professionals for all periods prior to delivery of such Carve-Out Trigger Notice; (d)



                                                   48
PHIL1 8632630v.2
              Case 20-10156-MFW         Doc 59       Filed 01/28/20   Page 49 of 73



the reasonable unpaid fees, costs, and disbursements of the Debtors’ Professionals that are incurred

after the delivery of a Carve-Out Trigger Notice, that are allowed by the Court under sections 327,

328, 330 or 363 of the Bankruptcy Code, in an aggregate amount not to exceed $200,000 (inclusive

of any unused prepetition retainers held by such professionals) (the “Debtors’ Professionals Carve-

Out Cap”); (e) the reasonable fees, costs, and disbursements of the Committee Professionals and

the reasonable expenses of Committee Members that are incurred at any time after the delivery of

a Carve-Out Trigger Notice, that are allowed by the Court under sections 328 or 1103 of the

Bankruptcy Code, in an aggregate amount (for both Committee Members and the Committee’s

Professionals) not to exceed $50,000 (the “Committee Carve-Out Cap”); and (f) solely for the

benefit of Configure Partners, LLC, an amount equal to any M&A Transaction Fee (as defined,

and solely to the extent provided, in the Configure Partners, LLC engagement letter dated as of

September 20, 2019 (without giving effect to any subsequent amendments or modifications))

allowed by the Court and payable to Configure Partners, LLC as a result of the closing of any

Acceptable Sale consented to by the DIP Agent, Prepetition Agent, and Required Lenders (the

“Configure Carve-Out Cap” and, together with the Debtors’ Professionals Carve-Out Cap and the

Committee Carve-Out Cap, the “Post-Default Carve-Out Cap”) (clauses (a), (b), (c), (d), (e), and

(f) collectively, the “Carve-Out”). The term “Carve-Out Trigger Notice” shall mean a written

notice delivered by the DIP Agent to the Debtors’ counsel, the United States Trustee, the

Prepetition Second Lien Secured Agent, and lead counsel to any Committee appointed in these

Cases, which notice may be delivered at any time following the occurrence and during the

continuation of any Termination Event. After the delivery of a Carve-Out Trigger Notice, upon

the later of five (5) Business Days following (i) the liquidation or sale of any DIP Collateral and

(ii) any order of the Court allowing for payment of unpaid fees, costs and disbursements of the



                                                49
PHIL1 8632630v.2
              Case 20-10156-MFW         Doc 59       Filed 01/28/20   Page 50 of 73



Debtors’ Professionals, the Committees’ Professionals or the Committee Members that are

incurred after the delivery of a Carve-Out Trigger Notice, all such allowed amounts shall be paid

from the net proceeds of such DIP Collateral to the applicable Debtors’ Professional, Committee

Professional or Committee Member, provided, however, that in no circumstance shall the

aggregate amounts paid on account of such fees, costs and disbursements incurred after

the delivery of a Carve-Out Trigger Notice exceed, as applicable, the Debtors’ Professionals

Carve-Out Cap or the Committee Carve-Out Cap. The DIP Agent shall be entitled to establish and

maintain reserves against borrowing availability under the Revolver Facility on account of the

Carve-Out and fees and expenses of the Lender Professionals (as defined below) in accordance

with the terms of the DIP Credit Agreement. No amounts set forth in this subparagraph (a) with

respect to the Post-Default Carve-Out Cap may be modified without the prior written consent of

the DIP Agent and the Prepetition First Lien Secured Agent. Further, prior to the delivery of a

Carve-Out Trigger Notice, the Debtors are authorized to fund, on a weekly basis, a trust account

held by the Debtors’ counsel (the “Trust Account”) up to the amounts set forth in the Approved

Budget for the sole purpose of paying the fees and expenses of the Debtors’ Professionals and the

Committee’s Professionals (collectively, the “Case Professionals”). To the extent that the Trust

Account is actually funded, the Carve Out shall be reduced by such funded amount dollar-for-

dollar. Any amounts in the Trust Account after the payment of all allowed professional fees of

Case Professionals shall be returned to the Debtors and shall be DIP Collateral.

                   (b)   No Direct Obligation to Pay Professional Fees; No Waiver of Right to

Object to Fees. Subject to their obligations under Paragraph 8(a) hereof, nothing in this Interim

Order or otherwise shall be construed (i) to obligate the Prepetition First Lien Secured Agent, the

Prepetition Second Lien Secured Agent or any other Prepetition Secured Parties in any way to pay



                                                50
PHIL1 8632630v.2
              Case 20-10156-MFW           Doc 59       Filed 01/28/20   Page 51 of 73



compensation to, or to reimburse expenses of, any of the Debtors’ Professionals or Committee’s

Professionals, or to guarantee that the Debtors have sufficient funds to pay such compensation or

reimbursement or (ii) to increase the Carve-Out if actual allowed fees and expenses of any of the

Debtors’ Professionals or Committee’s Professionals are higher in fact than the Carve-Out Cap.

The respective Prepetition Secured Parties’ liens and claims shall be subject to the Carve-Out as

set forth in this Interim Order. Nothing herein shall be construed as consent to the allowance of

any professional fees or expenses of any of the Debtors, any Committee, any other official or

unofficial committee in these Cases, or of any other person or entity, or shall affect the right of

any DIP Secured Party or any Prepetition Secured Party to object to the allowance and payment

of such fees and expenses.

                   (c)    Payment of Allowed Professional Fees Prior to the Termination Declaration

Date. Prior to the occurrence of the Termination Declaration Date, the Debtors shall be permitted

to pay, subject to this Interim Order, allowed fees of the Debtors’ Professionals and the

Committee’s Professionals, subject to the Bankruptcy Code, the Bankruptcy Rules, the Local

Rules and any interim compensation procedures order entered by this Court.

        9.         Waiver of 506(c) Claims. Subject to the entry of the Final Order, as a further

condition of the DIP Facility and any obligation of the DIP Secured Parties to make credit

extensions pursuant to the DIP Loan Documents and as a condition to the respective Prepetition

Secured Parties consenting to the priming set forth herein and to the use of Cash Collateral (and

all such parties’ consent to the payment of the Carve-Out to the extent provided herein), no costs

or expenses of administration of the Cases or any Successor Cases shall be charged against or

recovered from or against any or all of the Prepetition Secured Parties, the Prepetition Collateral,

and the Cash Collateral pursuant to section 506(c) of the Bankruptcy Code or otherwise, without



                                                  51
PHIL1 8632630v.2
              Case 20-10156-MFW          Doc 59       Filed 01/28/20    Page 52 of 73



the prior written consent of the Prepetition First Lien Secured Agent or the Prepetition Second

Lien Secured Agent, as the case may be, and no such consent shall be implied from any other

action, inaction, or acquiescence of any or all of the Prepetition First Lien Secured Parties and the

Prepetition Second Lien Secured Parties.

        10.        After-Acquired Property. Except as otherwise provided in this Interim Order,

pursuant to section 552(a) of the Bankruptcy Code, all property acquired by the Debtors on or after

the Petition Date is not, and shall not be, subject to any Lien of any person or entity resulting from

any security agreement entered into by the Debtors prior to the Petition Date, except to the extent

that such property constitutes proceeds of property of the Debtors that is subject to a valid,

enforceable, perfected, and unavoidable Lien as of the Petition Date and not subject to

subordination under the Bankruptcy Code or other provisions or principles of applicable law.

        11.        Protection of DIP Secured Parties’ Rights.

                   (a)   Unless the requisite DIP Secured Parties under the DIP Loan Documents

shall have provided their prior written consent or all DIP Obligations have been Paid in Full, there

shall not be entered in these proceedings, or in any Successor Cases, any order which authorizes

any of the following: (i) the obtaining of credit or the incurring of indebtedness that is secured by

a security, mortgage, or collateral interest or other Lien on all or any portion of the DIP Collateral

and/or that is entitled to administrative priority status, in each case which is superior to or pari

passu with the DIP Liens, the DIP Superpriority Claims, and the other DIP Protections granted

pursuant to this Interim Order to the DIP Secured Parties; or (ii) the use of Cash Collateral for any

purpose other than to Pay in Full the DIP Obligations or as otherwise permitted in the DIP Loan

Documents and this Interim Order.




                                                 52
PHIL1 8632630v.2
              Case 20-10156-MFW           Doc 59       Filed 01/28/20   Page 53 of 73



                   (b)   The Debtors (and/or their legal and financial advisors in the case of clauses

(ii) through (iv) below) will (i) maintain books, records, and accounts to the extent and as required

by the DIP Loan Documents, (ii) reasonably cooperate, consult with, and provide to the DIP

Secured Parties and the Prepetition Secured Parties all such information and documents as required

or allowed under the DIP Loan Documents or the provisions of this Interim Order or the Prepetition

Secured Loan Documents, (iii) permit representatives of each of the DIP Agent, the Prepetition

First Lien Secured Agent and the Prepetition Second Lien Secured Agent such rights to visit and

inspect any of the Debtors’ respective properties, to examine and make abstracts or copies from

any of their respective books and records, to conduct a collateral audit and analysis of their

respective inventory and accounts, to tour the Debtors’ business premises and other properties, and

to discuss, and provide advice with respect to, their respective affairs, finances, properties,

business operations, and accounts with their respective officers, employees, and independent

public accountants as and to the extent provided in the DIP Loan Documents and the Prepetition

Secured Loan Documents, and (iv) permit the DIP Agent, the Prepetition First Lien Secured Agent,

and the Prepetition Second Lien Secured Agent and their respective representatives to consult with

the Debtors’ management and advisors on matters concerning the general status of the Debtors’

businesses, financial condition, and operations.         Notwithstanding anything to the contrary

contained herein, nothing in this Interim Order shall require the Debtors to waive any right to

attorney-client, work product, or similar privilege, and nothing in this Interim Order shall require

the Debtors to provide the DIP Agent, the Prepetition First Lien Secured Agent, the Prepetition

Second Lien Secured Agent, or their respective financial advisors with any information subject to

attorney-client privilege or consisting of attorney work product.




                                                  53
PHIL1 8632630v.2
              Case 20-10156-MFW           Doc 59       Filed 01/28/20   Page 54 of 73



        12.        Proceeds of Subsequent Financing.         Without limiting the provisions and

protections of Paragraph 11 above, if at any time prior to the Payment in Full of all the DIP

Obligations (including subsequent to the confirmation of any Chapter 11 plan or plans with respect

to any of the Debtors), the Debtors’ estates, any trustee, any examiner with enlarged powers, or

any responsible officer subsequently appointed shall obtain credit or incur debt pursuant to sections

364(b), 364(c), 364(d), or any other provision of the Bankruptcy Code in violation of the DIP Loan

Documents, then all of the cash proceeds derived from such credit or debt and all Cash Collateral

shall immediately be turned over to the DIP Agent until Payment in Full of the DIP Obligations.

        13.        Cash Collection. From and after the date of the entry of this Interim Order, all

collections and proceeds of any DIP Collateral or Prepetition Collateral or services provided by

any Debtor and all Cash Collateral which shall at any time come into the possession, custody, or

control of any Debtor, or to which any Debtor is now or shall become entitled at any time, shall be

promptly deposited in the same bank accounts into which the collections and proceeds of the

Prepetition Collateral were deposited under the Prepetition Secured Loan Documents (or in such

other accounts as are designated by the DIP Agent from time to time) (collectively, the “Cash

Collection Accounts”), which accounts shall be subject to the sole dominion and control of the

DIP Agent and the Prepetition First Lien Secured Agent (and the funds in such accounts may be

used by the Debtors to the extent provided in this Interim Order and the DIP Loan Documents).

Upon the direction of the DIP Agent or, following Payment in Full of the DIP Obligations, the

Prepetition First Lien Secured Agent, at any time after the occurrence of a Termination Event, all

proceeds in the Cash Collection Accounts shall be remitted to the DIP Agent for application to the

DIP Obligations until Payment in Full and then to the Prepetition First Lien Secured Agent for

application to the Prepetition First Lien Obligations until Payment in Full, and the DIP Agent and



                                                  54
PHIL1 8632630v.2
              Case 20-10156-MFW           Doc 59      Filed 01/28/20    Page 55 of 73



the Prepetition First Lien Secured Agent shall be entitled to take all action that is necessary or

appropriate to effectuate the foregoing. Unless otherwise agreed to in writing by the DIP Agent

and the Prepetition First Lien Secured Agent, the Debtors shall maintain no accounts except those

identified in the Court’s order approving the Debtors’ continued operation of their cash

management system (the “Cash Management Order”). The Debtors and the financial institutions

where the Debtors’ Cash Collection Accounts are maintained (including those accounts identified

in any Cash Management Order) are authorized and directed to remit, without offset or deduction,

funds in such Cash Collection Accounts upon receipt of any direction to that effect from the DIP

Agent or, following Payment in Full of the DIP Obligations, the Prepetition First Lien Secured

Agent. The Debtors are authorized to incur obligations and liabilities for treasury, depositary or

cash management services, including overnight overdraft services, controlled disbursement,

automated clearinghouse transactions, return items, overdrafts and interstate depository network

services provided on a postpetition basis by any financial institution at which any Cash Collection

Account is maintained; provided, however, that (i) any Lien securing any such obligations shall

be junior to the DIP Liens on the funds in the Cash Collection Accounts at such financial

institution, and (ii) except to the extent otherwise required by this Court, nothing herein shall

require any DIP Secured Party or Prepetition First Lien Secured Party to incur any overdrafts or

provide any such services or functions to the Debtors.

        14.        Disposition of DIP Collateral. Unless the DIP Obligations and the Prepetition

First Lien Obligations are Paid in Full upon the closing of a sale or similar transaction, the Debtors

shall not sell, transfer, lease, encumber, or otherwise dispose of any portion of the DIP Collateral

(or enter into any binding agreement to do so) outside the ordinary course of business without the

prior written consent of the requisite DIP Secured Parties under the DIP Loan Documents and the



                                                 55
PHIL1 8632630v.2
              Case 20-10156-MFW          Doc 59       Filed 01/28/20    Page 56 of 73



Prepetition First Lien Secured Agent (and no such consent shall be implied from any other action,

inaction, or acquiescence by any DIP Secured Party or Prepetition First Lien Secured Party or any

order of this Court), except as permitted in the DIP Loan Documents and/or the Prepetition First

Lien Loan Documents, as applicable, and this Interim Order.

        15.        Rights and Remedies Upon Termination Event. Any automatic stay otherwise

applicable to the DIP Secured Parties and the Prepetition First Lien Secured Parties is hereby

modified, without requiring prior notice to or authorization of this Court, to the extent necessary

to permit the DIP Secured Parties and/or the Prepetition First Lien Secured Parties, as applicable,

to exercise the following rights and remedies upon the occurrence and during the continuance of

any Termination Event (as set forth in section 2(f) of this Interim Order):

                   (a)   At any time after written notice of any Termination Event by the DIP Agent

or Prepetition First Lien Secured Agent, as applicable, to the Debtors, the Committee, the

Prepetition Second Lien Secured Agent, and the United States Trustee (such notice shall be

referred to herein as a “Termination Declaration,” and the earliest date on which a Termination

Declaration is provided shall be referred to herein as the “Termination Declaration Date”), and

provided such Termination Event is not cured by the Debtors during such notice period, the DIP

Secured Parties and/or Prepetition First Lien Secured Parties, as applicable, shall have the right to:

(i) terminate any or all of the DIP Obligations; (ii) declare the principal amount then outstanding

of, and the accrued interest on, any or all of the DIP Obligations and all other amounts payable by

the Debtors under the DIP Loan Documents to be forthwith due and payable, whereupon such

amounts shall be immediately due and payable without presentment, demand, protest, or other

formalities of any kind, all of which are hereby expressly waived by the Debtors; (iii) terminate

the DIP Facility and any DIP Loan Document as to any future liability or obligation of the DIP



                                                 56
PHIL1 8632630v.2
              Case 20-10156-MFW          Doc 59        Filed 01/28/20   Page 57 of 73



Secured Parties, but without affecting any of the DIP Obligations or the DIP Liens securing the

DIP Obligations; (iv) declare a termination, reduction, or restriction on the ability of the Debtors

to use any proceeds of the DIP Facility, DIP Collateral and/or Prepetition Collateral, including

Cash Collateral (except as permitted in Paragraph 15(b) below); (v) reduce any claim to judgment;

(vi) take any other action permitted by law; and/or (vii) take any action permitted to be taken by

the DIP Loan Documents during the continuance of any Termination Event.

                   (b)   Five (5) Business Days following a Termination Declaration Date (provided

that the Debtors have not cured the existing Termination Events during such period), the DIP

Secured Parties, and, upon Payment in Full of the DIP Obligations, the Prepetition First Lien

Secured Parties, shall have further relief from the automatic stay to the extent necessary to

foreclose on all or any portion of the DIP Collateral or Prepetition Collateral, as applicable, collect

accounts receivable, and apply the proceeds thereof to the DIP Obligations and/or Prepetition First

Lien Obligations, as applicable, occupy the Debtors’ premises to sell or otherwise dispose of the

DIP Collateral or Prepetition Collateral, as applicable, or otherwise exercise remedies against the

DIP Collateral or Prepetition Collateral, as applicable, permitted by applicable nonbankruptcy law.

During the five (5) Business Day period after a Termination Declaration Date, the Debtors, the

DIP Agent, the Prepetition First Lien Secured Agent, the Prepetition Second Lien Secured Agent,

and any Committee shall be entitled to an emergency hearing before the Court for the purpose of

contesting whether a Termination Event has occurred and section 105 of the Bankruptcy Code

may not be invoked by the Debtors, the Committee, or any other party in interest in an effort to

restrict or preclude any DIP Secured Party from exercising any rights or remedies set forth in this

Interim Order or the DIP Loan Documents. Unless during such period the Court determines that

a Termination Event has not occurred and/or is not continuing, the automatic stay, as to the DIP



                                                  57
PHIL1 8632630v.2
              Case 20-10156-MFW          Doc 59        Filed 01/28/20   Page 58 of 73



Secured Parties (and, upon Payment in Full of the DIP Obligations, as to the Prepetition First Lien

Secured Parties), shall automatically terminate at the end of such five (5) Business Day period,

without further notice or order. During such five (5) Business Day period, which period shall run

concurrently with any other notice or cure period provided for in this Interim Order or the DIP

Loan Documents, the Debtors shall not be permitted to use Cash Collateral or any amounts under

the DIP Facility except to pay payroll and other expenses critical to avoid immediate and

irreparable harm to the Debtors’ business and assets (and in no event in violation of the Budget

Covenants). For the avoidance of doubt, (i) the Prepetition First Lien Secured Parties shall also

have the benefit of the automatic stay relief and other provisions set forth in this Paragraph 15

upon the Payment in Full of the DIP Obligations with respect to any Termination Event, and (ii)

the Prepetition Second Lien Secured Parties shall also have the benefit of the automatic stay relief

and other provisions set forth in this Paragraph 15 upon the Payment in Full of the DIP Obligations

and the Prepetition First Lien Obligations.

                   (c)   All proceeds realized in connection with the exercise of the rights and

remedies of the DIP Secured Parties or the Prepetition Secured Parties, as applicable, shall be

turned over to the DIP Agent for application to the other DIP Obligations under, and in accordance

with, the provisions of the DIP Loan Documents until Payment in Full of the DIP Obligations;

provided, that in the event of the liquidation of the Debtors’ estates after the occurrence and during

the continuance of a Termination Event, the Carve-Out shall be funded into a segregated account

exclusively (i) first, from proceeds of any unencumbered assets of the Debtors, and (ii) then from

Cash Collateral received by the DIP Agent subsequent to the date of termination of the DIP

Obligations and prior to the distribution of any such Cash Collateral to any other parties in interest.




                                                  58
PHIL1 8632630v.2
              Case 20-10156-MFW           Doc 59      Filed 01/28/20   Page 59 of 73



                   (d)   Subject to entry of the Final Order, and notwithstanding anything contained

herein to the contrary, and without limiting any other rights or remedies of the DIP Agent or the

other DIP Secured Parties contained in this Interim Order or the DIP Loan Documents, or

otherwise available at law or in equity, and subject to the terms of the DIP Loan Documents, upon

five (5) Business Days’ written notice to the Debtors and any landlord, lienholder, licensor, or

other third party owner of any leased or licensed premises or intellectual property that a

Termination Event has occurred and is continuing, the DIP Agent (i) may enter upon any leased

or licensed premises of the Debtors for the purpose of exercising any remedy with respect to

Collateral located thereon and (ii) shall be entitled to all of the Debtors’ rights and privileges as

lessee or licensee under the applicable license and to use any and all trademarks, trade names,

copyrights, licenses, patents, or any other similar assets of the Debtors, which are owned by or

subject to a Lien of any third party and which are used by Debtors in their businesses, in either the

case of subparagraph (i) or (ii) of this Paragraph 15(e) without interference from lienholders or

licensors thereunder, subject to such lienholders’ or licensors’ rights under applicable law;

provided, however, that the DIP Agent, on behalf of the DIP Secured Parties, shall pay only rent

and additional rent, fees, royalties, or other obligations of the Debtors that first arise after the

written notice referenced above from the DIP Agent and that accrue during the period of such

occupancy or use by such DIP Agent calculated on a per diem basis. Nothing herein shall require

the Debtors, the DIP Agent, or the other DIP Secured Parties to assume any lease or license under

section 365(a) of the Bankruptcy Code as a precondition to the rights afforded to the DIP Agent

and the other DIP Secured Parties in this Paragraph 15(e). Notwithstanding anything to the

contrary herein, the DIP Agent and the other DIP Secured Parties may only enter upon a leased

premises of the Debtors after a Termination Event in accordance with (i) a separate written



                                                 59
PHIL1 8632630v.2
              Case 20-10156-MFW           Doc 59       Filed 01/28/20   Page 60 of 73



agreement among the DIP Agent, the other DIP Secured Parties, and the applicable landlord for

the leased premises, (ii) pre-existing rights of the DIP Agent or the other DIP Secured Parties under

applicable non-bankruptcy law, (iii) written consent of the applicable landlord for the leased

premises, or (iv) entry of an order by this Court approving such access to the leased premises after

notice and an opportunity to be heard for the applicable landlord for the leased premises.

                   (e)    The automatic stay imposed under section 362(a) of the Bankruptcy Code

is hereby modified pursuant to the terms of this Interim Order and the DIP Loan Documents as

necessary to (i) permit the Debtors to grant the Adequate Protection Replacement Liens and the

DIP Liens and to incur all liabilities and obligations to the Prepetition Secured Parties and the DIP

Secured Parties under the DIP Loan Documents, the DIP Facility, and this Interim Order, (ii)

authorize the DIP Secured Parties and the Prepetition Secured Parties to retain and apply payments

hereunder, and (iii) otherwise to the extent necessary to implement and effectuate the provisions

of this Interim Order.

        16.        Restriction on Use of Proceeds. Notwithstanding anything herein to the contrary

(including, without limitation, in Paragraph 8 hereof), no loans and/or proceeds from the DIP

Facility, DIP Collateral, Cash Collateral (including any prepetition retainer held by any

professionals for the below-referenced parties), Prepetition Collateral, or any portion of the Carve-

Out may be used by (a) any Debtor, any Committee or trustee or other estate representative

appointed in the Cases or any Successor Cases (or to pay any professional fees and disbursements

incurred in connection therewith) prosecute any Challenge or any other litigation in connection

with the value of the Prepetition Collateral or the DIP Collateral; and (b) any of the Debtors, any

Committee, and any trustee or other estate representative appointed in the Cases or any Successor

Cases (or to pay any professional fees and disbursements incurred in connection therewith):



                                                  60
PHIL1 8632630v.2
              Case 20-10156-MFW          Doc 59       Filed 01/28/20   Page 61 of 73



(i) request authorization to obtain postpetition loans or other financial accommodations pursuant

to Bankruptcy Code section 364(c) or (d), or otherwise, other than from the DIP Secured Parties;

(ii) assert, join, commence, support, or prosecute any action for any claim, counter-claim, action,

proceeding, or other contested matter seeking any order, judgment, determination, or similar relief

against, or adverse to the interests of, in any capacity, any or all of the DIP Secured Parties, the

Prepetition Secured Parties, and their respective officers, directors, employees, agents, attorneys,

affiliates, assigns, or successors, with respect to any transaction, occurrence, omission, action, or

other matter (including formal discovery proceedings in anticipation thereof), including, without

limitation, (A) any Challenges and any Avoidance Actions or other actions arising under chapter

5 of the Bankruptcy Code; (B) any action with respect to the validity, enforceability, priority, and

extent of the DIP Obligations and/or the respective Prepetition Secured Obligations, or the validity,

extent, and priority of the DIP Liens, the Prepetition Liens, or the Adequate Protection

Replacement Liens; (C) any action seeking to invalidate, set aside, avoid, or subordinate, in whole

or in part, the DIP Liens, the other DIP Protections, the Prepetition Liens, the Adequate Protection

Replacement Liens, or the other Prepetition First Lien Secured Parties’ Adequate Protection or

Prepetition Second Lien Secured Parties’ Adequate Protection; (D) except to contest in good faith

the occurrence or continuance of any Termination Event as permitted in Paragraph 15, any action

seeking, or having the effect of, preventing, hindering, or otherwise delaying any or all of the DIP

Secured Parties’ (and, after the Payment in Full of the DIP Obligations, the Prepetition First Lien

Secured Parties’, and after the Payment in Full of the Prepetition First Lien Obligations, the

Prepetition Second Lien Secured Parties’) assertion, enforcement, or realization on the Cash

Collateral or the DIP Collateral in accordance with the DIP Loan Documents or the Prepetition

Secured Loan Documents, as applicable, or this Interim Order; and/or (E) any action seeking to



                                                 61
PHIL1 8632630v.2
              Case 20-10156-MFW            Doc 59       Filed 01/28/20   Page 62 of 73



modify any of the rights, remedies, priorities, privileges, protections, and benefits granted to any

or all of the DIP Secured Parties and the Prepetition First Lien Secured Parties hereunder or under

the DIP Loan Documents or the Prepetition Secured Loan Documents, as applicable; provided,

that only up to $50,000 in the aggregate of the Carve-Out, any DIP Collateral, any Prepetition

Collateral, any Cash Collateral or proceeds of the DIP Facility may be used by the Committee (to

the extent such committee is appointed) to investigate (but not prosecute) the extent, validity, and

priority of the Prepetition Secured Obligations, the Prepetition Liens, or any other claims against

the Prepetition Secured Parties so long as such investigation occurs within the Challenge Period;

(iii) pay any fees or similar amounts to any person (other than the Prepetition Secured Parties) who

has proposed or may propose to purchase interests in any of the Debtors without the prior written

consent of the DIP Agent; or (iv) use or seek to use Cash Collateral or sell or otherwise dispose of

DIP Collateral, unless otherwise permitted hereby, without the consent of the DIP Secured Parties

or the Prepetition Secured Parties, as applicable.

        17.        Proofs of Claim. Upon entry of the Final Order, the Prepetition First Lien Secured

Parties and the Prepetition Second Lien Secured Parties will not be required to file proofs of claim

in any of the Cases or Successor Cases for any claim allowed herein. The Debtors’ Stipulations

shall be deemed to constitute a timely filed proof of claim for the Prepetition First Lien Secured

Parties and the Prepetition Second Lien Secured Parties. Notwithstanding any order entered by

the Court in relation to the establishment of a bar date in any of the Cases or Successor Cases to

the contrary, the Prepetition First Lien Secured Agent for the benefit of itself and the other

Prepetition First Lien Secured Parties, and the Prepetition Second Lien Secured Agent for the

benefit of itself and the Prepetition Second Lien Secured Lenders, are hereby authorized and

entitled, in their sole discretion, but not required, to file (and amend and/or supplement, as they



                                                   62
PHIL1 8632630v.2
              Case 20-10156-MFW          Doc 59       Filed 01/28/20    Page 63 of 73



see fit) a proof of claim and/or aggregate proofs of claim in each of the Cases or Successor Cases

for any claim allowed herein.

        18.        Preservation of Rights Granted Under the Interim Order.

                   (a)   No Non-Consensual Modification or Extension of Interim Order. The

Debtors irrevocably waive any right to seek any amendment, modification, or extension of this

Interim Order without the prior written consent of the DIP Agent, Requisite DIP Lenders, the

Prepetition First Lien Secured Agent, and the Prepetition Second Lien Secured Agent (solely to

the extent the interests of the Prepetition Second Lien Secured Parties are adversely affected by

such amendment, modification or extension) and no such consent shall be implied by any other

action, inaction, or acquiescence of the DIP Secured Parties or any of the Prepetition Secured

Parties. In the event any or all of the provisions of this Interim Order are hereafter modified,

amended, or vacated by a subsequent order of this Court or any other court, such modification,

amendment, or vacatur shall not affect the validity, perfection, priority, allowability,

enforceability, or non-avoidability of any advances, payments, or use of cash whether previously

or hereunder, or lien, claim, or priority authorized or created hereby. Based on the findings set

forth in this Interim Order and in accordance with section 364(e) of the Bankruptcy Code, which

is applicable to the DIP Facility contemplated by this Interim Order, in the event any or all of the

provisions of this Interim Order are hereafter reversed, modified, vacated, or stayed by a

subsequent order of this Court or any other court, the DIP Secured Parties and the Prepetition

Secured Parties shall be entitled to the protections provided in section 364(e) of the Bankruptcy

Code, and no such reversal, modification, vacatur, or stay shall affect (i) the validity, priority, or

enforceability of any DIP Protections and the Prepetition Secured Parties’ Adequate Protection

granted or incurred prior to the actual receipt of written notice by the DIP Agent, the Prepetition



                                                 63
PHIL1 8632630v.2
              Case 20-10156-MFW            Doc 59       Filed 01/28/20    Page 64 of 73



First Lien Secured Agent, or the Prepetition Second Lien Secured Agent, as the case may be, of

the effective date of such reversal, modification, vacatur, or stay or (ii) the validity or enforceability

of any lien or priority authorized or created hereby or pursuant to the DIP Loan Documents with

respect to any DIP Obligations and the Prepetition Secured Parties’ Adequate Protection.

Notwithstanding any such reversal, modification, vacatur, or stay, any use of Cash Collateral or

any DIP Obligations or Prepetition Secured Parties’ Adequate Protection incurred or granted by

the Debtors prior to the actual receipt of written notice by the DIP Agent, the Prepetition First Lien

Secured Agent, or the Prepetition Second Lien Secured Agent, as applicable, of the effective date

of such reversal, modification, vacatur, or stay shall be governed in all respects by the original

provisions of this Interim Order, and the DIP Secured Parties and the Prepetition Secured Parties

shall be entitled to all of the DIP Protections and Prepetition Secured Parties’ Adequate Protection,

as the case may be, and all other rights, remedies, liens, priorities, privileges, protections, and

benefits granted in section 364(e) of the Bankruptcy Code, this Interim Order, and pursuant to the

DIP Loan Documents with respect to all uses of Cash Collateral and all DIP Obligations and

Prepetition Secured Parties’ Adequate Protection.

                   (b)   Dismissal. If any order dismissing any of the Cases under section 1112 of

the Bankruptcy Code or otherwise is at any time entered, such order shall provide (in accordance

with sections 105 and 349 of the Bankruptcy Code), to the fullest extent permitted by law, that (i)

the DIP Protections and the Prepetition Secured Parties’ Adequate Protection shall continue in full

force and effect and shall maintain their priorities as provided in this Interim Order until all DIP

Obligations have been Paid in Full, the Prepetition First Lien Obligations have been Paid in Full,

and the Prepetition Second Lien Obligations have been Paid in Full in cash or otherwise satisfied

in full (and that all DIP Protections and the Prepetition Secured Parties’ Adequate Protection shall,



                                                   64
PHIL1 8632630v.2
              Case 20-10156-MFW           Doc 59        Filed 01/28/20    Page 65 of 73



notwithstanding such dismissal, remain binding on all parties in interest), and (ii) this Court shall

retain jurisdiction, notwithstanding such dismissal, for the purposes of enforcing such DIP

Protections and the Prepetition Secured Parties’ Adequate Protection.

                   (c)   Survival of Interim Order. The provisions of this Interim Order and the DIP

Loan Documents, any actions taken pursuant hereto or thereto, and all of the DIP Protections, the

Prepetition Secured Parties’ Adequate Protection, and all other rights, remedies, liens, priorities,

privileges, protections, and benefits granted to any or all of the DIP Secured Parties and the

Prepetition Secured Parties shall survive, and shall not be modified, impaired, or discharged by,

the entry of any order confirming any plan of reorganization in any Case, converting any Case to

a case under chapter 7, dismissing any of the Cases, withdrawing of the reference of any of the

Cases or any Successor Cases or providing for abstention from handling or retaining of jurisdiction

of any of the Cases in this Court, or terminating the joint administration of these Cases or by any

other act or omission. The terms and provisions of this Interim Order, including all of the DIP

Protections, the Prepetition Secured Parties’ Adequate Protection, and all other rights, remedies,

liens, priorities, privileges, protections, and benefits granted to any or all of the DIP Secured Parties

and the Prepetition Secured Parties, shall continue in full force and effect notwithstanding the entry

of any such order, and such DIP Protections and Prepetition Secured Parties’ Adequate Protection

shall continue in these proceedings and in any Successor Cases, and shall maintain their respective

priorities as provided by this Interim Order. Subject to the provisions of this Interim Order and

the DIP Loan Documents that permit the treatment of the DIP Obligations under the DIP Facility

pursuant to a Chapter 11 plan with respect to any of the Debtors, the DIP Obligations shall not be

discharged by the entry of an order confirming a Chapter 11 plan, the Debtors having waived such

discharge pursuant to section 1141(d)(4) of the Bankruptcy Code.



                                                   65
PHIL1 8632630v.2
              Case 20-10156-MFW            Doc 59       Filed 01/28/20   Page 66 of 73



        19.        Insurance Policies. Upon entry of this Interim Order, the DIP Secured Parties and

the Prepetition Secured Parties shall be, and shall be deemed to be, without any further action or

notice, named as additional insureds and loss payees on each insurance policy maintained by the

Debtors which in any way relates to the Collateral, subject in all respects to the Intercreditor

Agreement and the relative priorities set forth therein and in this Interim Order.

        20.        Other Rights and Obligations.

                   (a)    Expenses. As and to the extent provided in the DIP Loan Documents, and

to the extent set forth in the Approved Budget, the applicable Debtors will pay all reasonable

expenses incurred by the DIP Agent and DIP Lenders (including, without limitation, the reasonable

fees and disbursements of all counsel for the DIP Agent and DIP Lenders and any internal or third-

party appraisers, consultants, and auditors advising the DIP Agent).

                   (b)    Notice of Professional Fees. Professionals for the DIP Secured Parties and

the Prepetition First Lien Secured Parties (collectively, the “Lender Professionals”) shall not be

required to comply with the United States Trustee fee rules or guidelines or submit invoices to the

Court, United States Trustee, any Committee or any other party-in-interest absent further court

order. Copies of summary invoices submitted to the Debtors by such Lender Professionals shall

be forwarded by the Debtors to the United States Trustee and counsel for any Committee. The

summary invoices shall be sufficiently detailed to enable a determination as to the reasonableness

of such fees and expenses; provided, however, that such summary invoices may be redacted to the

extent necessary to delete any information subject to the attorney-client privilege, any information

constituting attorney work product, or any other confidential information, and the provision of

such summary invoices shall not constitute any waiver of the attorney-client privilege or of any

benefits of the attorney work product doctrine. If the Debtors, United States Trustee, or counsel



                                                   66
PHIL1 8632630v.2
              Case 20-10156-MFW           Doc 59       Filed 01/28/20   Page 67 of 73



for any Committee object to the reasonableness of the fees and expenses of any of the Lender

Professionals and cannot resolve such objection, the Debtors, United States Trustee, or the

Committee, as the case may be, shall file with the Court and serve on such Lender Professionals

an objection (the “Fee Objection”) limited to the issue of the reasonableness of such fees and

expenses within ten (10) days of receipt of such invoices. Any hearing on an objection to payment

of any fees, costs, and expenses set forth in a professional fee invoice shall be limited to the

reasonableness or necessity of the particular items or categories of the fees, costs, and expenses

that are the subject of such objection. The Debtors shall timely pay in accordance with the terms

and conditions of this Interim Order the undisputed fees, costs, and expenses reflected on any

invoice to which a Fee Objection has been timely filed. The Debtors shall indemnify the DIP

Agent and the DIP Lenders (and other applicable parties) to the extent set forth in the DIP Loan

Documents, including, without limitation, as provided in Section 9.6 of the DIP Credit Agreement.

All such unpaid fees, costs, expenses, charges, and indemnities of the DIP Agent that have not

been disallowed by this Court on the basis of an objection filed by the United States Trustee or the

Committee (or any subsequent trustee of the Debtors’ estates) in accordance with the terms hereof

shall constitute DIP Obligations and shall be secured by the DIP Collateral as specified in this

Interim Order.

                   (c)   Binding Effect. Subject to Paragraph 7 above, the provisions of this Interim

Order, including all findings herein, and the DIP Loan Documents shall be binding upon all parties

in interest in these Cases, including, without limitation, the DIP Secured Parties, the Prepetition

Secured Parties, any Committee, and the Debtors and their respective successors and assigns

(including any chapter 7 or chapter 11 trustee hereinafter appointed or elected for the estate of any

of the Debtors, an examiner appointed pursuant to section 1104 of the Bankruptcy Code, or any



                                                  67
PHIL1 8632630v.2
              Case 20-10156-MFW          Doc 59        Filed 01/28/20   Page 68 of 73



other fiduciary or responsible person appointed as a legal representative of any of the Debtors or

with respect to the property of the estate of any of the Debtors), whether in any of the Cases, in

any Successor Cases, or upon dismissal of any such Case or Successor Case; provided, however,

that the DIP Secured Parties and the Prepetition Secured Parties shall have no obligation to permit

the use of Cash Collateral or to extend any financing to any chapter 7 or chapter 11 trustee or other

responsible person appointed for the estates of the Debtors in any Case or Successor Case.

                   (d)   No Waiver. Neither the failure of the Prepetition Secured Parties to seek

relief or otherwise exercise their rights and remedies under this Interim Order, the Prepetition

Secured Loan Documents, or otherwise (or any delay in seeking or exercising same), nor the failure

of the DIP Secured Parties to seek relief or otherwise exercise their respective rights and remedies

under this Interim Order, the DIP Loan Documents, or otherwise (or any delay in seeking or

exercising same), shall constitute a waiver of any of such parties’ rights hereunder, thereunder, or

otherwise.     Nothing contained in this Interim Order (including, without limitation, the

authorization of the use of any Cash Collateral) shall impair or modify any rights, claims, or

defenses available in law or equity to any Prepetition Secured Party or any DIP Secured Party,

including, without limitation, rights of a party to a swap agreement, securities contract, commodity

contract, forward contract, or repurchase agreement with a Debtor to assert rights of setoff or other

rights with respect thereto as permitted by law (or the right of a Debtor to contest such assertion).

Except as prohibited by this Interim Order, the entry of this Interim Order is without prejudice to,

and does not constitute a waiver of, expressly or implicitly, or otherwise impair, the ability of the

Prepetition Secured Parties or the DIP Secured Parties under the Bankruptcy Code or under non-

bankruptcy law to (i) request conversion of the Cases to cases under chapter 7, dismissal of the

Cases, or the appointment of a trustee in the Cases, (ii) propose, subject to the provisions of section



                                                  68
PHIL1 8632630v.2
              Case 20-10156-MFW           Doc 59       Filed 01/28/20   Page 69 of 73



1121 of the Bankruptcy Code, any Chapter 11 plan or plans with respect to any of the Debtors, or

(iii) except as expressly provided herein, exercise any of the rights, claims, or privileges (whether

legal, equitable, or otherwise) of the DIP Secured Parties or the Prepetition Secured Parties,

respectively. Except to the extent otherwise expressly provided in this Interim Order, neither the

commencement of the Cases nor the entry of this Interim Order shall limit or otherwise modify the

rights and remedies of the Prepetition Secured Parties with respect to non-Debtor entities or their

respective assets, whether such rights and remedies arise under the Prepetition Secured Loan

Documents, applicable law, or equity. Nothing in this Interim Order or in any DIP Loan Document

shall in any way modify the terms of the Intercreditor Agreement or the rights, and obligations of

the parties thereunder. The Intercreditor Agreement shall continue to apply to the Prepetition First

Lien Obligations converted to DIP Obligations pursuant to the terms hereof.

                   (e)   No Third Party Rights. Except as explicitly provided for herein, this Interim

Order does not create any rights for the benefit of any third party, creditor, equity holder, or any

direct, indirect, or incidental beneficiary. In determining to make any loan (whether under the DIP

Credit Agreement or otherwise) or to permit the use of Cash Collateral or in exercising any rights

or remedies as and when permitted pursuant to this Interim Order or the DIP Loan Documents, the

DIP Secured Parties and the Prepetition Secured Parties shall not (i) be deemed to be in control of

the operations of the Debtors or (ii) owe any fiduciary duty to the Debtors, their respective

creditors, shareholders, or estates.

                   (f)   No Marshaling.     Neither the DIP Secured Parties nor the Prepetition

Secured Parties shall be subject to the equitable doctrine of “marshaling” or any other similar

doctrine with respect to any of the DIP Collateral or the Prepetition Collateral, as applicable.




                                                  69
PHIL1 8632630v.2
              Case 20-10156-MFW          Doc 59      Filed 01/28/20   Page 70 of 73



                   (g)   Amendments. The Debtors are authorized and empowered, without further

notice and hearing or approval of this Court, to amend, modify, supplement, or waive any non-

material provision of the DIP Loan Documents in accordance with the provisions thereof. No

waiver, modification, or amendment of any of the provisions hereof shall be effective unless set

forth in writing, signed by or on behalf of all the Debtors and the DIP Agent (after having obtained

the approval of Requisite DIP Lenders) and, except as provided herein, approved by this Court.

Notwithstanding the foregoing, no waiver, modification or amendment of any of the provisions of

this Interim Order or the DIP Loan Documents that would directly and adversely affect the rights

or interests of the Prepetition First Lien Secured Parties or the Prepetition Second Lien Secured

Parties, as applicable, shall be effective unless also consented to in writing by the adversely

affected Prepetition First Lien Secured Agent (on behalf of and after obtaining the approval of the

applicable Prepetition First Lien Secured Parties as required under the Prepetition First Lien

Secured Credit Agreement) and/or the Prepetition Second Lien Secured Agent (on behalf of the

Prepetition Second Lien Secured Parties), as applicable; provided, however, that in no event shall

any modification of the respective Sale Process Deadlines by ten (10) business days or less

constitute an adverse effect on the Prepetition Second Lien Secured Parties giving rise to a consent

right of the Prepetition Second Lien Secured Parties under this subparagraph (g).

                   (h)   Inconsistency. In the event of any inconsistency between the terms and

conditions of the DIP Loan Documents and of this Interim Order, the provisions of this Interim

Order shall govern and control. Notwithstanding anything to the contrary contained in any other

orders of this Court, any payment made or to be made under such orders, any authorization

contained in such orders, or any claim for which payment is authorized under such orders shall be




                                                70
PHIL1 8632630v.2
              Case 20-10156-MFW           Doc 59       Filed 01/28/20    Page 71 of 73



subject to the requirements imposed on the Debtors under this Interim Order, the Budget, and the

DIP Loan Documents.

                   (i)   Enforceability. This Interim Order shall constitute findings of fact and

conclusions of law pursuant to the Bankruptcy Rule 7052 and shall take effect and be fully

enforceable nunc pro tunc to the Petition Date immediately upon execution hereof.

Notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h), 6006(d), 7062 or 9024 or any other

Bankruptcy Rule, or Rule 62(a) of the Federal Rules of Civil Procedure, this Interim Order shall

be immediately effective and enforceable upon its entry, and there shall be no stay of execution or

effectiveness of this Interim Order.

                   (j)   Reservation of Rights. Nothing in this Interim Order shall be deemed to

constitute the consent of the DIP Secured Parties, the Prepetition First Lien Secured Parties, or the

Prepetition Second Lien Secured Parties, and each of the foregoing expressly reserve the right to

object, to entry of any Order of the Court that provides for the sale of all or substantially all of the

assets of the Debtors to any party unless, in connection and concurrently with any such event, the

proceeds of such sale are or will be sufficient to Pay in Full the DIP Obligations, the Prepetition

First Lien Obligations, the Prepetition First Lien Secured Parties’ Adequate Protection, the

Prepetition Second Lien Obligations and the Prepetition Second Lien Secured Parties’ Adequate

Protection, and all of the foregoing are Paid in Full on the closing date of such sale.

                   (k)   Headings. Paragraph headings used herein are for convenience only and

are not to affect the construction of, or to be taken into consideration in, interpreting this Interim

Order.




                                                  71
PHIL1 8632630v.2
              Case 20-10156-MFW          Doc 59       Filed 01/28/20    Page 72 of 73



        21.        Final Hearing

                   (a)   Final Hearing Date and Time. The Final Hearing to consider entry of the

Final Order and final approval of the DIP Facility is scheduled for February 27, 2020 at 2:00 p.m.

(prevailing Eastern Time) at the United States Bankruptcy Court for the District of Delaware. The

proposed Final Order shall be substantially the same as the Interim Order except that those

provisions in the Interim Order that are subject to the entry of the Final Order shall be included in

the Final Order without such qualification. If no objections to the relief sought in the Final Hearing

are filed and served in accordance with this Interim Order, no Final Hearing may be held, and a

separate Final Order may be presented by the Debtors and entered by this Court.

                   (b)   Final Hearing Notice. Within three (3) business days of the entry of this

Interim Order, the Debtors shall serve, by United States mail, first-class postage prepaid, (such

service constituting adequate notice of the Final Hearing) (i) notice of the entry of this Interim

Order and of the Final Hearing (the “Final Hearing Notice”) and (ii) a copy of this Interim Order,

on the parties having been given notice of the Interim Hearing and to any other party that has filed

a request for notices with this Court and to any Committee after the same has been appointed, or

Committee counsel, if the same shall have been appointed. The Final Hearing Notice shall state

that any party in interest objecting to the entry of the proposed Final Order shall file written

objections with the Clerk of the Court no later than February 20, 2020 at 4:00 p.m. (prevailing

Eastern time) (the “Objection Deadline”), which objections shall be served so that the same are

received on or before such date by: (a) counsel for the Debtors, Klehr Harrison Harvey Branzburg

LLP, 919 North Market Street, Suite 1000, Wilmington, Delaware 19801, Attn: Domenic E. Pacitti

(dpacitti@klehr.com) and Michael W. Yurkewicz (myurkewicz@klehr.com); (b) counsel for the

DIP Agent and the Prepetition First Lien Secured Agent, Latham & Watkins LLP, 330 N. Wabash



                                                 72
PHIL1 8632630v.2
             Case 20-10156-MFW          Doc 59    Filed 01/28/20     Page 73 of 73



Avenue, Suite 2800, Chicago, IL 60611, Attn: James Ktsanes (james.ktsanes@lw.com) and

Jeramy D. Webb (jeramy.webb@lw.com); and Young Conaway Stargatt & Taylor, LLP, Rodney

Square, 1000 North King Street, Wilmington, DE 19801, Attn: Michael R. Nestor

(mnestor@ycst.com) and Andrew L. Magaziner (amagaziner@ycst.com); (c) counsel to the

Prepetition Second Lien Secured Agent, Morgan, Lewis & Bockius LLP, 1701 Market Street,

Philadelphia, PA 19103, Attn: Barbara J. Shander (barbara.shander@morganlewis.com); (d)

Office of the United States Trustee, 844 King Street, Suite 2207, Lock Box 35, Wilmington,

Delaware 19801, Attn: David Buchbinder (david.l. buchbinder@usdoj.gov); and (e) counsel to

any Committee, and such objections shall be filed with the Clerk of the United States Bankruptcy

Court for the District of Delaware, in each case to allow actual receipt of the foregoing no later

than the Objection Deadline.

       22.     Retention of Jurisdiction. The Court has and will retain jurisdiction to enforce

this Interim Order according to its terms.




       Dated: January 28th, 2020
       Wilmington, Delaware                           MARY F. WALRATH
                                                      UNITED STATES BANKRUPTCY JUDGE
